Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 1 of 50 Page ID #:51



      Mineral Area Medical Center
      Memorial Hospital of Bedford County
      Park Medical Center
      Riverside Osteopathic Hospital
      Youngstown Osteopathic Hospital

      PENNSYLVANIA COLLEGE OF PODIATRIC MEDICINE
      DVAMC -Brooklyn/St. Albans
      DVAMC -Coatesville
      DVAMC -Northport
      DVAMC -White River Junction
      Elkins Pazk Hospital
      Harris City Podiatric Surg. Res./Bellaire Hosp
      Neumann Medical Center
      New York Methodist Hospital
      PCPM -Cooper Hospital Medical Center
      PCPM -Orthopedic Residency
      Sheehan Memorial Hospital
      St. Francis Hospital-Mount Sinai Hospital - CT

      SCHOLL COLLEGE OF PODIATRIC MEDICINE
      Columbia Kingwood Medical Center(Houston Podiatric Foundation)
      DVAMC -Black Hills Health Care System
      DVAMC -Central Alabama Health Care System (Tuskegee)
      DVAMC -Chicago Health Care System (Westside)
      DVAMC -Minneapolis
      DVAMC -North Chicago
      DVAMC -Palo Alto Health Care System
      DVAMC -Tampa
      Lakeview Hospital
      Northern Virginia Podiatric Residency Program
      Riverside Osteopathic Hospital
      Scholl College of Podiatric Medicine
      Sinai Hospital of Baltimore
      St. Mary of Nazareth Hospital Center
      Vancouver Hospital
      Western Pennsylvania Hospital




      SUMMARY INFORMATION

      BUSPM          Residents in school based programs receive salary and employee benefits as employees
                     of Barry University. Residents located at other BUSPM funded residencies receive
                     funding which is either sent directly to the program or to the resident. Fellowship grant
                     provided to the third year resident of Hialeah Hospital only during their six-months
                     participation at Hadassah Hospital in Jerusalem Israel.
      CCPM           CCPM funds several different programs at different levels. DVAMC -San Francisco
                     receives malpractice coverage for CCPM graduates. CCPM sponsored programs receive
                     funding for stipends. Some programs also receive malpractice insurance.
      CPMS           The PSR-24 has a stipend, all other programs are under general grant funding.
                     Malpractice insurance is covered by the University.
      OCPM            Stipend only.



      PCPM           The college provides salary for all our funded residencies ($15,000). Health and
                     malpractice insurance are also provided where necessary.
      SCPM           These programs are as of March 15, 1997. This list is accurate as to the number of
                     positions funded, however, the number of entry level positions may change at a
                     particulaz program. Also, more programs may be added after this printing. Funding is
                     sent to the institution, not the resident.
 3




                                                       51
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 2 of 50 Page ID #:52



 1           77.        As noted by several screenshots of Defendant RFUMS's records,

 2   Defendant admits that it has achieved performance of placement into residency by

 3   Defendant RFUM's Scholl college residency programs, through the ordinary course of

 4   business, by acquiring College of Podiatric Medicine accreditation specifically for

 5   "Podiatric Medicine and Surgical Residency" in addition to and separate from the Doctor

 6   of Podiatric Medicine accreditation:


                                           ROSALIND FRANKLIN UNIVERSITY OF MEDICINE AND SCIENCE
                                                         ACCREDITATION SUMMARY

             Unit      Pro ram                                  A~cr~lixSn l3 en                                    +3[atus -
             Rosalind frartklin University of Medicine &Science
                       Overall accreditation as degree granting The Higher Learning Commission/North Central
                       i nstitution - &achelor to Doctorate     Association of Colleges and Schools (HL NCA)        Full

             Chicago Medical School
                      Dolor of Medicine                                                                             Accredited, on
                                                                  Liaison Committee on Medical Education (LCME)     probation

                      Continuing Medical Education                Accreditation Council for Continuing Medical
 7                                                                Education (ACCME)                                 Full




            Dr. William M. Schu[I College of Pediatric Medicine
                      Doctor of Pediatric Medicine
                                                                   Council on Pediatric Medical Education( PME)            Full
                      Continuing Pediatric Medical Education       Council on Pediatric Medical Education                  Full
                                                                   IFDPR-Licenses School to offer                          Full
                      Pediatric Medicine and Surgical Residency    CPME                                                    Full

            School of Graduate and Postdoctoral Studies
                      Medical Laboratory Immunology                Committee on Postdoctoral Education Programs
                      *Post-graduate Program                       (CPEP) of the American College of Microbiology          Full
 8



 9          78.        Dr. Abazari's right or privilege to a benefit, within a program or activity

10   receiving federal financial assistance, by the "placement services for program

11   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

12   20 USC §1094(a)(17).

13          79.        Dr. Abazari's right or privilege to a benefit, within a program or activity

14   receiving federal financial assistance, by the "placement services for program

15   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

16   20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).




                                                                  52
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 3 of 50 Page ID #:53



 1           80.    Dr. Abazari's right or privilege to a benefit, within a program or activity

 2   receiving federal financial assistance, by the "placement services for program

 3   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 4   20 USC §1094(a)(21).

 5          81.     Dr. Abazari's right or privilege to a benefit, within a program or activity

 6   receiving federal financial assistance, by the "placement services for program

 7   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 8   20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7).

 9          82.     Dr. Abazari's right or privilege to a benefit, within a program or activity

10   receiving federal financial assistance, by the "placement services for program

11   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

12   20 USC §1092(a)(1)(J), pursuant to 20 USC §1094(a)(7).

13          83.     Dr. Abazari's right or privilege to a benefit, within a program or activity

14   receiving federal financial assistance, by the "placement services for program

15   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

16   20 USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7).

17          84.     Dr. Abazari's right or privilege to a benefit, within a program or activity

18   receiving federal financial assistance, by the "placement services for program

19   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

20   20 USC §1094(a)(1).

21          85.     Dr. Abazari's right or privilege to a benefit, within a program or activity

22   receiving federal financial assistance, by the "placement services for program




                                                 53
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 4 of 50 Page ID #:54



 1   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 2   20 USC §1094(a)(17).

 3           86.     The Defendant State of Illinois knowingly and willingly participated in,

 4   devised, and intended to devise, a scheme and plan to obtain financial aid money in the

 5   amount of 272,000 dollars, with still accruing interest into the present day, from Dr.

 6   Abazari, for numerous false statements stating a guarantee of placement into residency

 7   for Dr. Abazari, for which it never provided or intended to provide for Dr. Abazari,

 8   despite federal mandates under 20 USC §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C.

 9   §245(b)(1)(E); 20 U.S.C. §1087e (h); 20 USC §1092(a)(1)(M), pursuant to 20 USC

10   §1094(x)(7); 20 USC §1092(a)(1)(J), pursuant to 20 USC §1094(x)(7); 20 USC

11   §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(x)(7); 20 USC §1094(x)(21); 20 USC

12   §1092(a)(1)(R), pursuant to 20 USC §1094(x)(7).

13           87.     Through the use of interstate wires, the State of Illinois specifically chows

14   to make these false representations and misrepresentations by use of DOE's marker, to

15   directly convey false information regarding placement services, that an instate institution

16   RFUMS is required to provide, but does not provide, and then chows to use terms

17   "Scholl College places its graduates," within the information it provides to Dr. Abazari

18   and podiatry students, because it sought to influence a student's decision to choose

19   RFUMS,residing in the State of Illinois, over other podiatry programs residing in other

20   states, and enable this institution to profit off federal aid under said false pretenses, based

21   on guarantee of benefits and services institution does not actually provide, despite

22   mandates under 20 USC §1094(x)(1); 20 USC §1094(x)(17); 18 U.S.C. §245(b)(1)(E); 20

23   U.S.C. §1087e (h); 20 USC §1092(a)(1)(M), pursuant to 20 USC §1094(x)(7); 20 USC




                                                   54
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 5 of 50 Page ID #:55



 1   §1092(a)(1)(7), pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant

 2   to 20 USC §1094(a)(7); 20 USC §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20

 3   USC §1094(a)(7).

 4                  88.          The State of Illinois specifically chows these false statements for the

 5   purpose of inducing Dr. Abazari to choose Defendant RFLTMS's program residing in its

 6   state, over other podiatry programs residing in other states, by guaranteeing benefits such

 7   as residency placement, which it never intended to render to Dr. Abazari, despite

 8   mandates pursuant to 20 USC §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C.

 9   §245(b)(1)(E); 20 U.S.C. §1087e (h); 20 USC §1092(a)(1)(M), pursuant to 20 USC

10   § 1094(a)(7); 20 USC § 1092(a)(1)(J), pursuant to 20 USC § 1094(a)(7); 20 USC

11   §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7); 20 USC §1094(a)(21); 20 USC

12   § 1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

13                  89.          As noted by a screen shot of the use of wire communications on May 24,

14   2016, the State of Illinois, by and through the Illinois Board of Higher Education, admits

15   that it was placed on notice of these placement benefit guarantees:

       Complaint regarding Rosalind Franklin University of Medicine and Science               arminabazari~ya...Mbox


                Complaints ~Complaints~i6he.org>                                             May 2a, 2018 at ':0:32 AM
                To: armina6azarifiiq~ahao.com <arminabazariF&yahoo.com>


       Armin A6azan,

       Please see the attached letter regarding your complaint.

       Sincerely.

       Illinois Boat of Higher Education Stall

       7 File     72GhEi

                5 24 76 letter to Nmin Abazari.docx
                "•iD~3
16

17                  90.          The State of Illinois knowingly and willingly, waited until after Dr.

18   Abazari had completed 4 years in the State of Illinois, passed both board, and graduated,

19   supported its local economy through rent, living expenses, and expending 200,000 in



                                                                          55
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 6 of 50 Page ID #:56



 1   Federal subsidized and unsubsidized loan amounts, at an in-state academic facility, after

 2   then abruptly deciding, on a whim,that it would not enforce placement into residency for

 3   Dr. Abazari upon graduation, despite admitting to doing so, See. Abazari v. Rosalind

 4   Franklin University of Medicine &Science 2015 IL App (2d) 140952, ~[4:

     '~4           In 2003, RfiL?MS applied to the Illinois Boazd of Higher Education(IBH~)for penni~~ion
               to operate a program. ~Sch~ll College) offering the degree of"Doctor of Podiatric ?Medicine"
              (77ppvl}. In its de:~cnpt on of die proposed prodam, RFt3111S inchid~ci tl~e st~te~nent that
              "[a]tter graduation Scholl College places ifs graduates in ?4[-] and 36[-]month residency
               training programs." The application also stated that Scholl. CoIlege expected to enroll alwut 90
               students each year,for a total of3~6(} in the ~-year program. T7~e IBHE approi-ed the application
 S             fir the DP~4'I program.


 6          100.     The State of Illinois directly caused Dr. Abazari to incur an additional

 7   $107, 340 dollars beyond the average loan debt for podiatry students at RFUMS,

 8   represented by RFLJMS at $162,660 upon Dr. Abazari's entrance.

 9          101.     State of Illinois directly used interstate wire for its scheme to defraud, in

10   the form of a specially created and copyrighted "Illinois Higher Education Enrollment

11   and Degrees System," to convey narrowly tailored information of benefit and service

12   guarantees provided by the State of Illinois, to accomplish the State's scheme to defraud

13   Dr. Abazari of money for placement services it never intended to provide, nor enforce,

14   despite federal mandates under 20 USC §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C.

15   §245(b)(1)(E); 20 U.S.C. §1087e (h); 20 USC §1092(a)(1)(M), pursuant to 20 USC

16   §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant to 20 USC § 1094(a)(7); 20 USC

17   §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7); 20 USC §1094(a)(21); 20 USC

18   §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

19          102.    State of Illinois used the interstate wire for its scheme to defraud, with the

20   special designation or appellation "Illinois Higher Education Enrollment and Degrees

21   System," in the ordinary course of business by representing "Scholl College places its



                                                          56
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 7 of 50 Page ID #:57



 1   graduates," as of the classified type identified by DOE's certification mark for goods and

 2   services "CIP Code 51.2101," and "Podiatric Medicine/Podiatry," pursuant to the

 3   Lantham Act(15 U.S.C. § 1127: "certification mark"), in the same place, over the span of

 4   at least 5 years, directly entailing plaintiff's course of education in Illinois.

 5           103.    Dr. Abazari could only access said information through the presentation of

 6   wire communications by the State of Illinois's, specially created and designated Illinois

 7   Board of Higher Education transmissions leading to the data selection system and Notice

 8   of Intent.

 9           104.    In every possible manner herein alleged, the State of Illinois sought to

10   capitalize on Dr. Abazari's weakened physical condition, in calculated and coordinated

11   attacks, to increase physiological harm, and to overpower Dr. Abazari objections, using

12   force and inducing emotional submission—through a psychological state of learned

13   helplessness:




14

15   (Left—On or around February 7, 2016) (Right—On or around November 14-2010)

16                                     CAUSE OF ACTION 3:

17                       (PEONAGE 18 U.S.C. ~ 1581(A)—NAVIENT)

18          105.     Dr. Abazari repeats and realleges each and every allegation contained in

19   paragraphs 1 through 104 as if fully set forth herein.




                                                   57
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 8 of 50 Page ID #:58



 1          106.    Navient forced Dr. Abazari into a state of subjection to force, power, and

 2   influence, by usurping control of his student debt, and forcing to him to incur and

 3   additional $104,384.30, at a rate of $26,096.075 Per Annum,in interest charges over

 4   approximately 4 years:

 5   Principal Balance 152,289.08 July 5, 2015; Outstanding Interest $16,160.71
 6   Principal Balance 225,139.23 June 2, 2016; Unpaid Interest $2,540.93
 7   Principal Balance 225,139.23 June 2, 2017; Unpaid Interest $17,524.86
 8   Principal Balance 225,139.23 June 2, 2018; Unpaid Interest $32,554.30
 9   Principal Balance 225,139.23 June 2, 2019; Unpaid Interest $47,694.86.
10
11          107.    Navient forced Dr. Abazari, in a state of subjection to force, power, and

12   influence, by usurping control of his student debt, disallowing Dr. Abazari from

13   minimizing his risk of loss, through a statutory loan discharge 20 U.S.C. §1087e(h),

14   relentlessly billing debt until $272, 834.09, approximately $110,174.09 above and

15   beyond the average debt of 162,660, represented to "Incoming Podiatry Students" by

16   Defendant RFUMS "Financial Aid Office" for their Podiatry program for Dr. Abazari

17   upon entering, despite statutory mandates pursuant to 20 USC § 1094(a)(1); 20 USC

18   §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20 USC §1092(a)(1)(M),

19   pursuant to 20 USC § 1094(a)(7); 20 USC §1092(a)(1)(J), pursuant to 20 USC

20   §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7); 20 USC

21   §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7):




22
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 9 of 50 Page ID #:59



 1          108.    Navient was, and is, forcing Dr. Abazari into a duty to perform "service[e

 2   his] student loan debt" through the means of none "place[ment] in a CPME approved

 3   residency program," for loans under the direction, benefit, and control of Navient, to

 4   satisfy his $272, 834.09 student loan debt, despite mandates pursuant to 20 USC

 5   §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20

 6   USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant

 7   to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7);

 8   20 USC§1094(x)(21); 20 USC §1092(a)(1)(R), pursuant to 20 USC§1094(x)(7).

 9          109.    As noted by Dr. Abazari's objection on November 12, 2015 via the

10   Borrower Defense, Navient knowingly and willingly forced its will upon Dr. Abazari's

11   objection:

12




                                                59
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 10 of 50 Page ID #:60



         ARMIN A8NARI--APPLICATION BORR04YER"S DEFENSE TO REPAYMENT LOAN DI                                                            ~~~^~+rd~ ~x
         SCHARQE

               a,,.x~,u,aa,+ <aemnacm~.aer>vxn✓,.cm+w                                                                                 w_•.:x. zo:s w ~:ix ~~u
               rn: F~::a:~:u~aristae,.;re .FS,u;rw~~~,:.;mv>



         To WMm h Mey Cd:0an1.



         is l ca9c1 {neater. 1 wa:dE to s~ibmi[ my Applicelion Frn 6orrowm's DHxsa To fbgnY~ant Lave OiFrl~   1~ i re IImIJ Stales Oep.itme~t o'EW:cxRon

      ONvr o!Atlachtl Fik
      ~i MWaat'wn Fa 0ariroxims P-tense.To Repayment I.w ~i,cchar9e
      1I ~e[be~mwiL f~Tl•~EOf INTCM vxYr Oaii~
      3i 9'Mc ~ocw~mrt: IBME BsnN N_tiw~ Daertmw 4. 2D09 on PuclianY'~YFw /u:ttux+xatzu:
      6i Federal Dccmiwu: iPE0.S cL.ck.d M.r ^Yla imm~ Scn~ic.~ i~,~ Prngram Cin~gNcHrra" 2WS.Jtil4
      S15.Iroii l'oUege 21W3-?W9 V~cw~boaA: I~al~.^,.md ~k'~'cPl~~~c
      F)1~IYar fn :~Isn "i'inkkman fnxn (;1)T~l .-\I'~3A~l;l'!.i F:
      ')L).m:~i Nncnliwl F~wb:liu. P:wtuuy Cnllegr,!ram~1 1'wnle.. i,uhh•tng.m Rehaltoramrnem~ Yidi:nric Mivlienl A.~cewi:~tion
      &)AP11.ilR59901~~1RMI:7T.e+Poiiiiea7 Vrgxm~acuc(ia~c ;~l.uuy Tu Uiuidm~s.a'tilici ~animl~oq ax u'^l'ollcae Aiei>w Progre~n <iranf.
      4;,4 picrurc is wnnh a ihousu~u7 ~~~crA;
       m~ tt,~ amma~ compi~;:~:
      171 A4viv! Fm Itav:on.idE~atiw~ Ii'e[i~inn tiv Retnan~~l
      ~ -'/ ~re crf ~nrallmrn[
      ~71fA~.rcr

        Sincerely.
        Armin .lhazwri


         to Fiks   ...w+E




              A~LIGATION Nq eOFlW~Y.'EF'S OEFEN3E TO AEPgVMRJT 4.OAId DISGNPRGE.tla:.x
         ~
         `    S:Rr:1
        `~~ NOhPw:i'QW.NsIf
             , e

              s~ana.,q,~su~~m:o~u~RA-rn~s+~emmr F.x ~.                       ~a~a a~sunama ~ewE.:~m


         ?~ zcr~e~ms.yir
         E
         ~,,~

              zee-~9.pet


         ~;~ zuic-,,.gym
         J ..:r:3

              2Cl~.t T.{MI


        ~ i~ 1r]12~13 pdf
 1
        (~`.'.j    228k6



        D          2013-74.pW
                   229k6

       (~~,~       2008-09 SCPM Viewbook copy.pdf
        u ~~B
                   APMACPMECOTH memo.pdf
                   :i2kB

                   Nancy Lobbying.pdf
                   47 1 fca

                   AbazariBriet(dragge~.pdf
                   ~ 3MO

                   Degree.pdf
                   i !§9kF1

 2

 3                     110.               As noted by Defendant DOE's communication records, the DOE direct

 4   assisted Navient by lulling Dr. Abazari into a false sense of security, while Navient

 5   racheted Dr. Abazari's debt, in communicating that Plaintiff's borrower defense claims

 6   were still in review, despite a 1 year and 7 months, after the November 12, 2015

 7   submission of Borrower Defense:


                                                                                                                 .1
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 11 of 50 Page ID #:61



       From:"U.S. Department of Education" <~~^~^•~•D•~~tucer~~l~-•anc ~ov>
       Date: June 19, 2017 at 11:05:35 AM PDT
       To: ~a~~^:nzF.~,a~ rte}a!~ce.coe-~
       Subject: Borrower Defense Claim Status Update




                                                   A n 4FF1~E cf tfla U.S, i3tPARTt,~ePdT ref EJI ti,~TI..N




                                           Dear Armin,

                                           This email is being sent to update you on the current status of your claim for
                                           borrower defense to repayment. We are continuing to evaluate your claim but
                                           have not yet made a decision if the claim will be approved. Once a decision
                                           has been made on your claim, you will be notified of the decision. If it is
                                           determined that additional information is needed, we will reach out to request
                                           that information from you then.

                                           If you have chosen to have your loans placed on forbearance or stop collection
                                           activity while your claim is reviewed, we will continue to notify your servicer to
                                           extend that status until your claim has been decided.


                                           Sincerely,

                                           U.S. Department of Education


                                                                              Connect with us:

                                                                                           Yea

 1

 2               111.          According to Navient's mailed letter, Navient admits, that 2 years and 4

 3   months after the initial complaint was filed, "[o]n March 19, 2018, we received a request

 4   to place your loans in the Borrower Defense to Repayment Forbearance while your claim

 5   was reviewed":




                                                                               61
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 12 of 50 Page ID #:62




                                                                your conc~ms
                                                                m~ation helpful.

                                                                =ederal Stafford
                                                                ~ r you.

                                                                    Department
                                                                terrnined by
                                                                !duration A.ct of
                                                                ang other
                                                                 ity for
                                                                  s. As y~cur
                                                                 H U.S.


                                                                ,ry Notes


                                                                 veers wha
                                                                based an
                                                                ~ a request to
                                                                pile your C1~im
                                                                ;::2019 to March
                                                                 end ~ new
                                                                  is rlat
                                                                natiine at 855-




 1

 2          112.   On Apri17, 2016 Dr. Abazari served an open Letter of objection to Hon.

 3   John B. King, Jr., Acting Secretary of Education.

 4          113.   Dr. Abazari called the Office of the Secretary of Education 4 times with

 5   no response on 4/25/16; 4/26/16; 5/5/16; and 5/6/16.

 6          114.   On May 13, 2016 Dr. Abazari served another objection to Hon. John B.

 7   King., Acting Secretary of Education.


                                               62
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 13 of 50 Page ID #:63



  1           115.   On January 1st 2019, Dr. Abazari served a notice of termination of

  2   contract directly to Navient.

  3           116.   On the 21st of January 2019, Dr. Abazari served another notification of his

 4    objections to Navient.

  5           117.   On the 4th of February 2019, Dr. Abazari served another notification of

 6    his objections to Navient.

 7            118.   On the 19th of February 2019, Dr. Abazari served another notification of

 8    his objections to Navient.

 9           119.    On 8th of March 2019, Dr. Abazari served another notification of his

10    objections to Navient.

11           120.    Financially destitute, and with no formal training in the law, despite Dr.

12    Abazari's numerous written objections, and calls, Dr. Abazari was helpless to stop

13    Navient from forcing its will, and continuing to force its will, an additional debt of

14    $104,384.30 from July 5, 2015 to June 2, 2019.

15           121.    Navient, with knowledge and malicious intent, placed Dr. Abazari into a

16    state of debt bondage and peonage by knowingly and willing directing federal loan

17    payments to RFUMS, when they did not provide Dr. Abazari placement into residency,

18    despite the admissions by RFUMS that "100°Io of graduates will be placed in a CPME

19    approved residency program" and "Graduates will be capable of servicing their student

20    loan debt," and numerous mandates pursuant to 20 USC §1094(a)(1); 20 USC

21    §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20 USC §1092(a)(1)(M),

22    pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant to 20 USC




                                                  63
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 14 of 50 Page ID #:64



  1   §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7); 20 USC

  2   §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7):


                             William M. Scholl of Podiatric Medicine

                                        Department of Medicine


                      ESSENTIAL SKILLS CLINICAL EXPERIENCE
                  Podiatric Medicine and Podiatric Orthopedics Component
                                    (PMED 601 A,B,C)




                                       Academic Year 2008-2009
                                                 (Revisetl 7/2008)




      CHAIRMAN
      Philip Gianfortune, DPM

      CLINICAL EXPERIENCE COORDINATOR
      Ruth Songco-Chi, DPM
      James Wrobel, DPM

      CLINICAL EXPERIENCE FACULTY
      Beth Jarrett, DPM
      Debra Levinthal, DPM




 3

                                        Programmatic Outcomes



            #1    Graduates will pass the National Board of Podiatric Medical Examiners Part
                  and Part II examinations with an overall pass rate above the national average.

            #2    100% of graduates will be placed in a CPME approved residency program.

            ri3   The College will graduate students that have the necessary knowledge, skills,
                  and attitudes for entry into residency training.

            #4    The College will graduate at least 90% of matriculated students.

            #5    Graduates will be capable of servicing their student loan debt.

           #6     The College will graduate students that understand the need for and have
 4                participated in community service.




                                                                                64
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 15 of 50 Page ID #:65



  1          122.    In the clear and present fact that RFUMS withheld Dr. Abazari's Federal

  2   benefit in "100%" guarantee of"be[ing] placed in a CPME approved residency

  3   program," Navient continued to bill interest for federal benefits and services RFLJMS did

 4    not render, pursuant to 20 USC §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C.

  5   §245(b)(1)(E); 20 U.S.C. §1087e (h); 20 USC §1092(a)(1)(M), pursuant to 20 USC

 6    §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant to 20 USC §1094(a)(7); 20 USC

 7    §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7); 20 USC §1094(a)(21); 20 USC

 8    §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7):

 9    Principal Balance 152,289.08 July 5, 2015 Outstanding Interest 16, 160.71
10    Principal Balance 225,139.23 June 2, 2016 Unpaid Interest 2, 540.93
11    Principal Balance 225,139.23 June 2, 2017 Unpaid Interest 17, 524.86
12    Principal Balance 225,139.23 June 2, 2018 Unpaid Interest 32,554.30
13    Principal Balance 225,139.23 June 2, 2019 Unpaid Interest 47,694.86
14
15           123.    As noted by the for forgoing screen shot of DOE's public records, Naivent

16    was placed directly on notice that the certification mark goods and services "CIP Code

17    51.2101" was directly in association with National Education Statistics

18           "[d]efinition: a program that prepares individuals for the
19           independent professional practice of podiatric medicine, involving
20           the prevention, diagnosis, and treatment of diseases, disorders, and
21           injuries to the foot and lower extremities. Includes instruction in
22           the basic medical sciences, anatomy of the lower extremity,
23           functional orthopedics, foot biomechanics, podiatric radiology,
24           dermatology, podiatric surgery, podopediatrics, sports medicine,
25           physical diagnosis, emergency medicine and traumatology,
26           practice management, and professional standards and ethics":




                                                 65
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 16 of 50 Page ID #:66


                                                                              c~.asab~eC.rs,~nc i~a4tc~ erg
                                                                        '~ ~~r7 [PVCA.TIO►E S4&TIST9t4




                p   :..~ ..: .                        It` .,",J £'HEPi.-.ES,YF                     ~ ~t-~ i'et'3 ~.~                C,ssi s6c~+.c av ~.E


       Ci~    ~O~O ~             ?._CJY...}.`'-,Ifl                        ~`Ytln~,~e   .E~]~tt_     i_Ll.,.eN~31b(    . ,CUCtP_.   ~t   A   a~



        Detail for CIP Code 51.2101                                                                                                                        ~, ~^*
                                                                                                                                                              r'~
        Title: Podiatric Medicine/Podiatry.
        Definition: A program that prepares individuals for the independent professional practice of podiatric
        medicine, involving the prevention, diagnosis, and treatment of diseases, disorders, and injuries to the foot
        and lower extremities. Includes instruction in the basic medical sciences, anatomy of the lower extremity,
        functional orthopedics, foot biomechanics, podiatric radiology, dermatology, podiatric surgery, podopediatrics,
        sports medicine, physical diagnosis, emergency medicine and traumatology, practice management, and
        professional standards and ethics.
        Action: No Substantive Changes

           Crosswalk ~.




  2            124.          As noted by the forgoing screen shot of the State of Illinois's Illinois

 3    Board of Higher Education public records, Navient was again placed on notice by the

 4    State of Illinois, by the use of the DOE's certification mark for goods and services "CIP

 5    Code 51.2101," and DOE's certification mark for goods and services "Podiatric

 6    Medicine/Podiatry," pursuant to the Lantham Act (15 U.S.C. § 1127: "certification

 7    mark"), being held in association with Defendant RFUMS's podiatry program for the Dr.

 8    Abazari's enrollment period 2009:




                                                                                        ..
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 17 of 50 Page ID #:67




          ~~~~:                          IlEinais Higher Education Enrallments &Degrees System                                               ~ •' ~~~~

      search R~su9t:
      Survey:                  Fall Enrollment(2009)                 Institut€on Senor:                       All Sectors and Institutions
      Field of Study!Pragrams: Podiatric Medicine/Podiatry.[51.2101] Qegree Level:                            All Degree and Certificate Groups
      Grcup by:                Year,Sector,Institution,Deg. Lvl      Result:                                  Numbers
      4 rows) returned from the query!
       M i .r „aft Excel                                    ~'F~

       Year      K- -to; in.,.3tut 'in                                    ~'~~'                                      F:~aa! -     •~maie        T:;aP.
                                                                           L ~~f

                        ~ Rosalind Franklin University of Medicine &       18      s' Doctoral Professional               p23          157           380
       2009 ~     3                                                                ?Practice
                        € Science



                                                                                        Independent NFP Inst. I
       2009 1,    3                                                                                                       223          157           380'
                                                                                                       TotsI '.
                                                                 _._,..
       20Q9                                                                                    2005 Yadr Totai            223          t5?           3~i'




                               . _           ,,
       Copyright 2011                                    t~ of ~~~r~t~s   uacy ~t ;            ,. ~       ~t~j     ~F'~C        ~€n~




 2               125.         As noted by the forgoing screen shot of the State of Illinois's Illinois

 3   Board of Higher Education public records, Navient was again placed on notice by the

 4   State of Illinois, by the use of the DOE's certification mark for goods and services "CIP

 5   Code 51.2101," and DOE's certification mark for goods and services "Podiatric

 6   Medicine/Podiatry," pursuant to the Lantham Act(15 U.S.C. § 1127: "certification

 7   mark"), being held in association with Defendant RFUMS's podiatry program for the Dr.

 8   Abazari's enrollment period 2014:




                                                                          67
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 18 of 50 Page ID #:68




          €sta€:~:.                        Illinois Higher Education Enrollments &Degrees System                                                                                          ~~!`~s=.~T:' ~°'-~~ -~

      Saarc3c f'iesuEY:
      Survey:                  Fall Enrollment(2014)                Institution SectoF~:                                                       All Sectors and Institutions
      Field cf Study!Prugrams: Podiatric Medicine/Podiatry.[512101] Degree Leval:                                                              Doctoral Professional Practice [18]
                               Year,Sector,Institution,Deg. Lvl,Cip
      Gr:>up i>y:                                                   }~~sWf~                                                                    Numbers
                               Code
      ~5 row(s) returned from the query!




        r .r      _   .i    r. t~~~. .,n         rL.t                                       Eii;~... ~. .1 h::... .. ~   .. .i..~.                                I~..ri                     11. ~. .   .,. i.
                                                             ,. ..1 1._                                                                   ti   ..    ~ ~.~

                            Fosalintl Franklin          ,.           Health..
       20'14 -        3
                           -University of         1B              51 a~fesslons                 14       X90        13      103                0'.           2.      7          14              22        365
                            Medicine 8                                 tl Related      '.                                            '.
                            Science                                  Programs                                                        '
                              RosalUW Franklin                            ..Doctoral
                              UnWefaflY oT        ~g                           PIUf.            79       l90 '.     13      /03                D             2       7:         /4              Y2        385
       2014 '.~       3
                              Matlidrw 6                                    Praatice                         '.
            j              '. Sebnca                                           Total                         '.                                                            '.        ',




       2U14           3                                 '.                P1FP Inert:           74       19O '.     Y3      703                D:         2.          T'.       14-             22..      368
                                                                              Total .-                                                          '

       2014                                                               ~1~~k                 !'b      190 ..x..13       '303:.              O       ~.:J 2        7 ~~ 13                    22~       365 .




 1

 2                    126.           As noted by the forgoing screen shot of the State of Illinois's Illinois

 3   Board of Higher Education public records, Navient was placed on additional notice by

 4   the State of Illinois's direct admission that

 5                    "[a]fter graduation Scholl College places its graduates in 24 month
 6                    and 36 month residency training programs located across the
 7                    United States. Upon completion of training, podiatric physicians
 8                    prepare for state professional state licensure examinations as well
 9                    at board certification examinations":
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 19 of 50 Page ID #:69




         Varil~i~t~ri                           ibt~te.~r~fA~~,,.~ t33_F~r~~h~.pdf



                FLVCH ~1t1~'EftSIT1°,~'HE ~H[C,*~GO IfEDIC~L 5CHi?GLe-13R. ~4°Lt~LI~:~ n3. SC1i%~LL
                                       LOLL k:C:E C}:rt' 3'U1D1A'I'ii~[C' '':F7:E:i>I{=•I'::.k:



                        IJc:r:6ceraYe .yf !'rts3i~s.IIriic; '_idnxii~:ins
                  •     t3av}~:7csa~f:&iv~srczsFfirio~.'icaol.Ss-i.~~s~-x.

                        Tize Hrttnan Wit. }=9~Erla ~L'ni+rrr~rcy of kir<:ith 5+-ecna.e~.-'I~hs Chica~n h1 .~fica3 Sctsoci ~F1..I-1SiG_'~i51
            6aaas c~st~i~zecR ieaIIe au ~r<xr<aaeut urith xhc Dr_ r~k ilHaen S.S. Sc.Eacll E.:csllc~¢ ,~T ['cxfsaer£c Cale~ficinc, ux+.^oBe•isr~
            tic: is ani~far cat ~assa~ *i Sc4;olg G`e~iie~c Cry 6t_`~t`i.0 tl~ ~s ~v2=El. va E9x ~eh,             •aa,:=at xieExck` <.a~ ~<3nett !_~x.3Te:w5e
            Ycsfyxt i'acsltiCee? ~a ![E(EY ~. i)essrixiutt 4[ . fYa~~s,~n, (IGnrvks to h'i"SI> x'At4-; 2axnspuns €stied ia~ ?teirt5s
            Ci~ica~u_ 'E'hr a,~apai~itizwn a.f Scbc~HE C~~Ir.~r::asx-.as acid ch. facitilice. c -!s>y aans~o to :martin C'Ee~~a}~w ~a~itSs
            f"EFHS-•`E.';ti1:S ;,tact-= tc:F.c~1I C;crhttc a>' ~ktc 81osu~)Cn~r8lc~;n ~-s 7a$rtx~ i4rc #~`E=IBS i"4FS ~tres~r.

                         .Y xn~3i t.;n~~-tcsicv~ els.ei-+sa~h a3~ uecarl~v° su:ycFarr~e'Y Srt~r,31 L'~81es;e_ e~.~eU. rcagte~-xr eFc~as.; cne~ihrtr~9,~si4~,a~ r~s
            g,~ssarst Klnz Ela,.-~tet~- as Pa~uHiaFrdL Tvf.:c£i~-inw dL7,P,dI.) aas~i 'f7~fe: B:~.kawiA~,r ai'S~scrw~ AA.:~:3 in [~3ne.~t                ~x3 :>.-b-.~cxc:i:
            tax sttai-t~:asta ie~RCr<>>.dkt sin ~n7~vrst~ Tian {aanr3c :~,as.xrt +R! ~1cx4ixnlria:. ~viCcie~~isti~_ 'E1xe ;yra~gr:~a~~ a3tsac,t pi i~d'.:,: x>e~~,t$
            $2kE#~ci)CS CYiTi~1t4~T Lh ~y$F. ~ESIIS t` 3 Si* Ckl~ '~f5'3 ~TU`37F tfYC 34ffi,60EL2)% O~ 3E.@RL'S 3Rtj FL'-,~ACt~~^JttAtRt•'e""i 3t6P11 ri5313T           '
                                                                                                                                                                        F
            i~$CfSIIL' :lttj~ :A{Q CFX{:RaY~ b",!t)fl~'~!i. E~iSiT9E'G~R ~ASG l~tf: ~lCtt~l(~iflb'}i N`4~~ FKt[td AE1 F}ii K'31616 IAm ]C0.'\'4aTtlfil' a~Ff"C~lv^{~1 })~j`
            lb:t~an61 C;<e;lsgc.

                        ~tuctcnaa SrBacw arc: cau'c,8tict per~cnt ra•bck-x~rr ref ntain~ frr~-paaativn [oG 5a~~afczxp~n~J atce~# ds., F.;~.c-da
            ba zee .pykyea.xirexa[C£y SEX':S t>Y Ib~ re_~+{4~ntr .,nelnx~itCcl ry a.+,:c-t:% a f.~. >,I_„~ :.sic cw ~[~d4~xte*6~CcD eFe,7,r~rc.. to C:at;fi
            case tt ricnddti~:nte nayst cnmplcae 'ihCt x~as~ext~c crec9it ~~wrx c43= c~a~artas h~iu-aD -~t' caw¢~:a uax$c ~a ~
            ac^crs~d.ix.~ci. rnti~~e nr ~ee~v~rc~ay }~r+~r a~ enm9lec~esi. C,'an~ti~~ux~~ ~m se+~~eired tc. rnn~pPrc. z@a:+ ~.Tec?x:s9
            C'e.18c~,c Aatrnit:.~i<3ez "Cw;ct 4t~i(::•LTD Driers 9x. exBsx3 ~x ix>n,

                        Srh~iB ~C°~rlicgc ~x~:~^ts iR~ r~aatrc~u8n~e 9Ct scz~icnrx ~s~:c Y'r.~.r i`or n rcAra! cnrisl@n~z;~art~t ~~~S~rt~^sanv ,cr€_z
            .iEet}r:GceclimaGti. .S'icr+3s:n14 ea>er~~las~ a etArei,.cilae~ns casair~+cirdal ixE~k.saic ~;eiest~~, cFiraica! ~;c-nera,:~: aril xc k:r~,.k,yi
            trai~n'6n~,. A9"fir }~raclx~atiaorx °^iVttro)7E ~';oiH~~ta~,c piac~~ 54g g¢ai#aeate'x izi 2d a~R4t ?b nRrrntFn a~~sclrxs4~ ~r-~:x~erig,
             p~2ru~4x, t~wt+ic~d tl~rougE;ont alroz [united St~t~s. 13~.cm eorU~o6~teoiz of er~adnsn~,}aoc6iatr~. 3xhysitiran~ nrx psrc
             fir State rec~fec,Vcretzxl 4icc-cevirr+: c=saez~itsse(ru[ts ay~ urid tr.S L+UaaxE c.rch~s~atdana cx~.rniYa~atiut4~. .~a~hc~Il i x~fk~g~e
             hSt~ Ysaincm[ Ix}~e~.s s:i~.Ae ~kl` s'>ne-this1 x)f tMi~ grut-dicie5g ~rwis.itrisoi {ce 9)ae t,~nitra9 $t53e?:..

                        "Ylss 6). d'. ~.t, fie.~~erxcns a~ nc~crctli#ex9 by Stec C's>oee.~-ek pR~ 1'axli~x%sec '~.9cA eeaE I~a7~ - t~~.r, .>? Fh~r
            Arvuaic.~r Pc^~ti<nic sc ;t$cstirp! 4wa:~~x.i~ttixan unc[ a~*~cc,vcd i:y the L:ailtaxi St:~tcs [7~ru:~»c-avn s>f 1 .xc~r~ztii:n.
            f'4.S1ta~~[.:':~45 ar ac~ruiec^41 lav "I3av fiighrr l.e;ser.~.n,~ c.;~e~i3+rr¢sssacv :sa~~ f~ a ttx.mleer .~J zhe• A.~~ri t ..;;a~.tsad
            A.a~r~t°znne.-~as cKl" Ca>kftt~a:+ aer~.i Srinex.Ero.

                     Persons i~~t+errat~~d in ~bcs2¢~,im~ turthe~r 3nYe~rxt~sati~a :atw~es ahi~ n.5sict shaizid .^~+nf~.f: ~fary,;.~r
            Surris.Ebe, ~~J3 ~:iarsrai k#;~*~• Ii~wd_ C"t~i~-u~,~.+, fKHimcSs_ ..E~~r.C~.(%,i'.t ~7t5-EtS~S~t.




              ~                                                                        ..                                                              ~t


 1

            127.             Navient knowingly and willingly disregards said directives on RFLTMS,

     set by the DOE and State of Illinois, and funnels loan payments for services for a

 4   program that it knew did not "prepare[] individuals for the independent professional

 5   practice of podiatric medicine, involving the prevention, diagnosis, and treatment of

 6   diseases, disorders, and injuries to the foot and lower extremities", and which did not


                                                                                               '
                                                                                               .
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 20 of 50 Page ID #:70



  1   render "place[ment] in a CPME approved residency program," despite numerous

  2   mandates pursuant to 20 USC §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C.

 3    §245(b)(1)(E); 20 U.S.C. §1087e (h); 20 USC §1092(a)(1)(M), pursuant to 20 USC

 4    §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant to 20 USC §1094(a)(7); 20 USC

 5    §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7); 20 USC §1094(a)(21); 20 USC

 6    §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

 7            128.    Navient knowingly and willingly disregards said constructive notices,

 8    regarding RFUMS,set by, and admitted to, by DOE and State of Illinois, and continues

 9    to force its will, by preventing Dr. Abazari from limiting his loses through discharge, in

10    billing debt it is not entitled to:

11    Principal Balance 152,289.08 July 5, 2015 Outstanding Interest 16, 160.71
12    Principal Balance 225,139.23 June 2, 2016 Unpaid Interest 2, 540.93
13    Principal Balance 225,139.23 June 2, 2017 Unpaid Interest 17, 524.86
14    Principal Balance 225,139.23 June 2, 2018 Unpaid Interest 32,554.30
15    Principal Balance 225,139.23 June 2, 2019 Unpaid Interest 47,694.86.
16
17            129.    As noted by DOE's federal public records, Navient was placed on notice

18    that the institution RFUMS provides "placement services for program completers" for the

19    period 2008-2014 through the centralized IPEDS system.

20            130.    As indicated by the forgoing screenshots, Navient was placed on notice by

21    Defendant DOE that the institution RFUMS provides "placement services for program

22    completers" for plaintiff's time of graduation from the period 2013-2014:




                                                  70
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 21 of 50 Page ID #:71



       National Cemer i~r Educ~tlon Statlatics
       IPEDS Data Center
       Rosalind Franklin Univeralty W Medicine end Science
       Un1tID      145558
       OPEID       00165900
       AtlOru~     3333 Green Bay Raad, fVorth Chlwgo,[L, b0064-3095
       Wpb AtlAron www.roulindhanklln.edu/


                                                                tL Heider 2039-?d

      (nttll~$on~ RO++~itd ~r ~+nFgri ~lnh's[itY of A+in:Hi~w m~5~i~ncs ttA~58~
       It~Wiftl3

      Per[ A - Eduutlon~l Off~rinys
      t.YYhich o~ the to9oWing types of insltuc[f on/piograme am offered by your Instkutlon7[Check orro w more
       /your mslihAbn aoBa nol after occupelionel, academic or ConUnuinq p/olesaionel piugiems, you eie rtal expecYa0lo co/nplefe fhi4
       w any oNrei IPEDS survey.

                     Occupatlonel. maY lead in a r~rtlflmte, deprae, a aher formal awaitl

                     Academic, leading ~u a wr~ificace, degree, or diploma
               r
               r     Cwrlinum9 Pmfeseionel (postbefcelauroa~e orAY)

               r     RacreeGmal w evo~ationel (Ieieure) programs

               ~     Adult basic or remetllW InsGucUon or ~iqh achod equlvelenry

                     Secrontlary (hgh shool)
               r
      u    + ao~~~.a F~w~r~~, ud,~,.tr ~r nw~a~,rw s~..a              (ias~
 1    "~°'

       r.rt c- svud.n~ sv.i~v-oimMa onoonunxa.
       a. m,icn o+[ne souo,rnp aei>ctea nuaenc se.vices ero olteree cy your inauuriont ~tnect~ as tna~ apWr]

                    aemadia~ ~ervi~e
                    Arademklureer owrvv~nq servicm

                    E mployrn9tt xrvlces /v cvrterrt sNdenh

                r Placeman~ Yrv{ms fvr proprarn cwr~eters

                    On-campus day mre fa chlltlren vI sYuden6

                    None a/Na aGOVe

 2

       ~iiC:t~eoa RaSellnG F~ankib~ llriver9ty of Medlr3ltC ffi1t15tlEt1Ce (1ASSSL+)                                                                   Inovasl
      Summary
                                    institutional Characteristics Cc~mponenF Summary
                                                 Acadsm~c Year Reporters

      IPEDS collects important Infortna[lon regarding your Institution. All data reported In IPEDS survey components become available
      in [he IPEDS Da[a Center and appear as aggregated data in various Department of Education reports. AEditionally, some of the
      reported data appears specffiwlly for your institution through the College Navigator website and is inciuGed in your Institution's
      Data Feedback Report (DFR). The purpose of this summary is to provide you an opportunity to view some of the data that,
      when accepted through the IPEDS quality control process, will appear on the College Navigator website and/or your DFR.
      College Navigator is updated approximately three months after the data collection period closes and DaW Feedback Reports will
      be available through the Data Center and sent to your institution's CEO in November 2014.

      Please review your tlata for accuracy. If you have questions about the tla[a displayed below after reviewing the data reported on
      the survey screens, please contact the IPEDS Help Desk at: 1-877-225-2568 ar ipedshelp@rti.org.


                                                                 +s~8!'~Fi~4. FTAF6~FEY~S~I~I~4P4
       Mission Statement                                http://www.rosallndfranklin.edu/PresidenVMissionVision.aspx
      Are all the prog2ms a[ your Institution No
      'offered completely via distance
       edvcatton?
       Speual Learnmy OpportumGes             N/A
      Student Services                                  AcademiUcareer [ounseGng services
                                         _              Placement services for prog2m completers
      C redit Accepted                                  NJA                                               _...          _.....                         __.     _.


                                                                 ~R~~%~~ IBotFCPR~SB~FT~#➢d
      Average graduate student tuition and Fees for academic year 2013-14                                                        Tuition             Fces
                                                                                                                                           $75,735          $330
      Alternative tw[ion plans                                                                                                   NSA
 3

 4                   131.              Navient knowingly and willingly disregards said public admissions by the

 5   DOE,and directs loan payments for services that did not and do not provide "placement

 6   services for program completers," despite mandates pursuant to 20 USC §1094(a)(1); 20


                                                                                                         71
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 22 of 50 Page ID #:72



  1   USC §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20 USC

  2   §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant to 20

  3   USC §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7); 20

 4    USC §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

 5            132.   Dr. Abazari's right or privilege to a benefit, within a program or activity

 6    receiving federal financial assistance, by the "placement services for program

 7    completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 8    20 USC §1094(a)(17).

 9           133.    Dr. Abazari's right or privilege to a benefit, within a program or activity

10    receiving federal financial assistance, by the "placement services for program

11    completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

12    20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

13           134.    Dr. Abazari's right or privilege to a benefit, within a program or activity

14    receiving federal financial assistance, by the "placement services for program

15    completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

16    20 USC §1094(a)(21).

17           135.    Dr. Abazari's right or privilege to a benefit, within a program ar activity

18    receiving federal financial assistance, by the "placement services for program

19    completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

20    20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7).

21           136.    Dr. Abazari's right or privilege to a benefit, within a program or activity

22    receiving federal financial assistance, by the "placement services for program




                                                  72
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 23 of 50 Page ID #:73



  1   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

  2   20 USC §1092(a)(1)(J), pursuant to 20 USC §1094(a)(7).

  3           137.   Dr. Abazari's right or privilege to a benefit, within a program or activity

 4    receiving federal financial assistance, by the "placement services for program

  5   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 6    20 USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7).

 7            138.   Dr. Abazari's right or privilege to a benefit, within a program or activity

 8    receiving federal financial assistance, by the "placement services for program

 9    completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

10    20 USC §1094(a)(1).

11            139.   Dr. Abazari's right or privilege to a benefit, within a program or activity

12    receiving federal financial assistance, by the "placement services for program

13    completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

14    20 USC §1094(a)(17).

15            140.   Navient knowingly and willingly disregards Dr. Abazari's right and

16    privilege to a benefit, within a program or activity receiving federal financial assistance,

17    which provides the entitlements "placement services for program completers," and CIP

18    Code 51.2101, by usurping Dr. Abazari's control over his debt, against his will:

19    Principal Balance 152,289.08 July 5, 2015 Outstanding Interest 16, 160.71
20    Principal Balance 225,139.23 June 2, 2016 Unpaid Interest 2, 540.93
21    Principal Balance 225,139.23 June 2, 2017 Unpaid Interest 17, 524.86
22    Principal Balance 225,139.23 June 2, 2018 Unpaid Interest 32,554.30
23    Principal Balance 225,139.23 June 2, 2019 Unpaid Interest 47,694.86.
24
25           141.    In every possible manner herein alleged, the Navient sought to capitalize

      on Dr. Abazari's weakened physical condition, in calculated and coordinated attacks, to




                                                   73
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 24 of 50 Page ID #:74



  1   increase physiological harm, and to overpower Dr. Abazari objections, using force and

  2   inducing emotional submission—through a psychological state of learned helplessness:




 3

 4    (Left—On or around February 7, 2016) (Right—On or around November 14-2010)

 5                                     CAUSE OF ACTION 4:

 6                        (PEONAGE 18 U.S.C. ~1581(B)—NAVIENT)

 7           142.    Dr. Abazari repeats and realleges each and every allegation contained in

 8    paragraphs 1 through 141 as if fully set forth herein.

 9           143.    On January 1st 2019, Navient was informed that Dr. Abazari was seeking

10    legal remedy to terminate his contract citing 18 U.S.C. §1584(a)-(b) and 18 U.S.C.

11    §1593, and had directed the notice to law enforcement: Ray Hendren, Regional Inspector

12    General for Audit, DOE OIG Sacramento Regional Office; Adam Shanedling, DOE OIG

13    Western Regional Office, One World Trade Center; DOE FSA Ombudsman Group, P.O.

14    Box 1843.

15           144.    After being served on the 1St of January, 2019 with Dr. Abazari's Notice

16    of Termination of Contract citing 18 U.S.C. § 1584(a)-(b) and 18 U.S.C. §1593 and

17    notification to the Office of Inspector General for the Department of Education, a law

18    enforcement branch, Navient sought on or after February 22, 2019 to interfere with and

19    prevent the enforcement 18 U.S.C. §1581, by withholding and restricting access to




                                                  74
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 25 of 50 Page ID #:75



  1   records from further investigation by Dr. Abazari, as noted by the screen shot of the

  2   Navient Mailbox:


          N AV 1 ~ N T ~~nm~,r,,~~:~.R.~n



           Correspondence Summery

           Documents We SeM to You provides access to cortespondence that contains non-public, personal information (NPI data) which was
           recently referenced in an email to you. These documents will be available online at this websile for 12 months.

           Documents You Sent to Ua provides access to any cortespondence you o~ your cosigner may have provided to Navient that does
           not contain non-public, personal in~ormalion (NPI data) such as a Drivers License or Social Security card for someone other than
           yourself. You can view these documents online ai this website }or 7 days.

           If you would like to retain a permanent copy of a document, it should be saved to your computer. The documents listed bebw are in
           Adobe Reader format. If you wish io view the cortespo~ence and have not already installed Adobe Reader, please install it first. A
           free copy of Adobe Feeder is available for download at htlo~.ilael.adobe.coMreadedotherversions/. If you have any questions or A you
           would like us io mail you copies of any of these documents, please coNact us at (B00)722-7300.

               >.                     II NM                            IiA~

           DATE         MAIL SUBJECT               CORRESPONDENCE
                       New document ready to        The Customer Advceate Unil received your             --'"             I"~"""~""~
           22-Feb-2019 view!                       inquiry                                              j ..~F..            MG .

                      New dowmenl ready to          The Customer Advocate Und received your              -~ppF '.        IMG'
          06-Feb-2019 viewi                        inquiry

          22-Jan-2019 Change in Loan Terms          Change in Terms Lerier                              '. PC1F '.       IMG

                      What you need to know         Payment Schedule Options                               PpF           IMG           ~--HTML
                                                                                                                                           -~ ~
          20-Jan-2019 about your repayment                                                                              -                 ------
          20-Jan-2019 Change in Loan Terms          Change in Terms Letler                                 PDF         '. IMG '.

                      New document rea to           We7re researching your request                      '. --"""
                                                                                                            PDF           " ""~"~-
                                                                                                                         IMC
          10-Jan-2019 mew!
                             document ready to      The Customer Advocate Unit received your                             - I MG
                                                                                                                             "" ""~
          10-Jan-2019 New                          inquiry
                                                                                                           P~F
                      view!
                      Your Interest S~atemen~ is    Your semi-annual interest statement                    PDF              ---~
                                                                                                                         I MG          ~~~~~~-~~~~~~~~~'
                                                                                                                                         HTML.~.
          03-Dec-2018 Available                                                                              ...-                        -.. .- -.
                      Quarterly Interest
          02-Jun-2018 Stalemenl                     Your quarterly forbearance statement is available    PDF     CMG                     HTML ~;
                                 Available                                                              .----- --.
                      quarterly Interest           Quaderly Interest Statement                             PDF         _. IAgCa          HTML .
          03-Apr-2018 Statement Available
                      New document ready b
          20-Mar-2018 vlewl,                       Administ2tive Forbearance Processed                  '; ~~~~~~~~~~~~
                                                                                                             PL7F. r .  ~~
                                                                                                                        -1MG,;
                                                                                                        ._  ........... ............
                      quarterly Interest            Vour quarterly forbearance sta~emant is available      PDF ""  IMG                  ----------
                                                                                                                                         H7ML
          03-Mar-2018
                      Statement Available                                                                  - ---- -~~                       -


                                                                         ....................
                                                                            Logout-


                                                                       About SSL Cehr.:catas

                    C'J About Us ~ C.'J~ Terms of use ~ C'~ Protecti~Your Privacy ~ CJ~eial Media Policies ,' L~ Contact Us
                                                C'Accessibility .    About Our Ads ,    Site Map




          G:~ 207'?21119 Navien[ Solutions, LLC. All riAhFs reserved. NavienR end the NavienF toga are the service marks of Nnviani Sa4irtions, LLC.
       Navient Corpora@on and its su5sidiarias, indudirtg P7avienY Solutions, LLQ, are net sponsored by o~ agenci¢s of the UnBad States of AmeNca.


 3

 4                  145.            As noted by Screen Shots form electronic communications with Navient,

 5    Navient knowingly and willing sought to restrict access and discovery of a document

 6    transmitted on October 18, 2015:




                                                                                                75
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 26 of 50 Page ID #:76



       New document ready to view!                                                                                                                                         arcninabazarl~ya...An6oz

       ~•...>;,. Navipnt - DeperhneM of Education Loan Servicing <Customer5ervice~navienLCom>                                                                              Oct 78, 20'S at 7:40 AM
                 To' AFPdINABA'JtRIfffiYAHOO.CDM•




                                     ~4 ~ ~ T
                                     (                       ~ — ~~                          {.?S¢YBftm@ni6# E41Uf~fiVl1
                                     i~                                                      j,g3fl $@fY(~Ytl~




                                        bear ARM!N ABFZARI,

                                        A reµ education Juan documen!is availaple online. Please loc in ;o vour account to view


                                        Rerre:nbar, 6y neanaginq eour loanjs; or,1;3~e. eou have access fo severe: ccnverient
                                        teal;;res, such as.

                                            • Pay or year ;icca;::r, online 2a,', ur sign up ion monil~ily a::7uma€ic ceC<. .
                                            • Read ycwr past email ca~~+~sponder.;e with us rnA view loan doc;:ments w3
                                                ~rFviatisij• sEnt Yalu.

                                            • UFdatfz yo~.ir :~;i;;ra&~~. phone. xntl erru;i: address es well as charge hnw you want Ir,
                                              re::xive inFnrmslion.
                                            • Learn mope aooui avaflabis repayroe.^•i op:io+:s zntl how to apC~y.
                                                View ta~td prir!I your monthly sGilemen:and ,^,ast peyrr:~::! r~islary, inciudin~ pendin3
                                                pa~m~~;n1s.
                                            • Print ~~u: customized letters; such as account surt:mary, payment hist.!y; antl eredit
                                              reference letter for your maigage needs.
                                            • Re;arr: dorumeris easily by taking advantag3 of our Oocume~t ~jp:gad feature
                                              available online. SimF~Y r~+~k on :he Ct:stcn~er Support cropdaNn and select Uplca~
                                              Ctccumenis.

                                       i-Ve aFP~ecate ?h~ op~+onunity to help you navigate the ~aFh tc finanr;~!,access

                                       SI~~PfP.I(,


                                       Navient —Department o'Ed~catian =an Ss!vicing


                                      ._~.,._:n, ., n.F..,, ~ t. a. _... .                     ,._ e     i      ~,~v,rvd       _ . ~.. :,~u         ,.~.~,.
                                             ~ .,,,~..ri,7:,:.;:::,: o~acc:,;::,~. c~,:,~e„-r:~. eeR.m~~a:i.:~a~d.
                                       >It~.~-w_ nee ~r,~'i: no's. e1ceC~ %2sacer S.0 cr hi;'t'.:=±.-. ~ie~r,)~u: ~x       =~. ~:In=ic F.e~e Fc da:~n~,ce~ t'i._ i.0lesl
                                       .rr.,:ain f.~ h'ee.

                                       4!.a        _' A .~en.           ~' 1..~ E::~     _   a],n~ ~ -                                                          r,n
                                                                                                                  z-v'N=iahav unLcom a': -a ...c,. . ..L ', ,c...
                                       .,.n, s, erkl:~..- ~~e:: l,-r; Fr:ins: Jy..
                                                                              ha



                                                 h3n~E ..                     . 1 .^[~. V•     .. Pi< C~,t a~      ~ I~.v.':n. CfC                              -:~^£




 1

 2                146.          As noted by Screen Shots from communications with Navient, Navient

 3   knowingly and willing sought to restrict access and discovery of a document transmitted

 4   on November 1 S, 2015:

 5




                                                                                                                   76
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 27 of 50 Page ID #:77



       New document ready to view!                                                                                                                                    artninabezari~ya..JlrWo.


       ,..,_.,., Navlent • ~eper[ment of E6ucatlon loan Serviei~g <CustomerServicePAnnvient.com>                                                                      Nw 1tl. 2015 e16:6A AM
                 To: ARMINAB/.ZAR:OsVAHbC.GOM




                                                                                                 vict ~t Cv7ueaann
                                                         Y ~ ~ /•~                           ~~SF



                                         o.:a-.~~naiv naazs,~:.
                                         A ire        rsdiican~.lr, :n.+.n r,'ori:ment is nvail.3b:e cnl:n5 Pisase 4ggir_~yp4:C.m~l:^r.4~1._2'.+.ieg_


                                         RamemUer, ~y mnnaginy your Ica>zis? nnEine, yea have access Iv several wmen~ere
                                         faatwes. suc'i as:

                                              • Pay en your 3ccnun? nn;:ne 7417, or sgr.;ip'ar ri,r~~Hy auWmali:. tlebik
                                                     k:3atl your Gast ema:~ x~rrcu;ro:x!nnce wig ii; ana ~rrr lawn Cnci;rrtrmts we
                                                     provinucly se.nl you-
                                                     lf.C~lF; )•^.U' aCdMii, phf)ne, F.:~C €I`!ll3 ,?ddt455 ai )Yflll ~~~~ fh3:1RA hOW YGII V1aM in
                                                     Ie3fpl'JP i1ftJRflfliifl~

                                                     Learn rnr,:~ ;,hau: a~ai;ab~c repapner•; eWbzr.s and how to apply.
                                              • View and grin! anar !nonU~:ly svatert~ent an+l pest aayment hi&fury, inciuC:~g Ue~dir;g
                                                pesararts.
                                              • Fnn1 o~: custom:led letters. ~ucF. as a,;;,::unt summa/. puynwn; hisWry, a+id Credit
                                                rePe y~ce 1•~Kers fa your mortyace reeds.
                                              • ReWm uscume~iis easily L'.' :akirg alvanta~e of our Dcc~irn~r:! Uaload td3;:ue
                                                ava::able :mime. S:mpiy ~~ic~k on t?~e wstomer Support dreptlown and =elad'JpEoad
                                                     CJOLUT6?L..


                                         SNR'2.ppreciais :ne Gppu'lw:iry',G h21p yol~ nav:~7aV'_ [tie path to f~:3r.G '~ success.

                                         Sin~.rnoly~,                                                                                      .,~~~.~~~
                                                                                                                                   i'y~'. ,.w...aw.,,mo~.e+.~n.
                                         ldaviaM - C~ep~rmeat c' Er'uca[:un .^.nn ;i,3nnc:ng                                       ~~"



                                         F!e :.e              >s, ~.q .i    _ ., .a,v. ~~G     ~   f'...~ a         A_ 4_..._.,r    _.      ...fie..

                                         ~;,;~>:~ :~,n.e~~.Y :;.-->~~ s:. a.:;nir..:.^ne.e. yLS~RC.g `. Jam: eanM

                                         ~~ ..:.;.                -~:: `v dk     .:e.. :,.~'~~Id   ..ir.,w~,:4 '.~..r•~~. ~'    JLE t~v:.m.., :~,~: .. r;lol~:.


                                                                                 .n n     ~. tl'         a^.a Fon:rn~lNav~.+n            ..r ia^. . ~ nu'Y'Jn_ .n
                                                                           .~§

                                         l:n;,=cv


                                                                      ~c! ' _r ~:r. s: ns i          . -n..c:~ \,.~~ ~.a.ic:r             :~. ...:v.. ~.~ ..: ay c•
                                          ,- _,          _.      ~_.. .....P; n;;-,er a.




 1

 2                  147.             As noted by screen shots from communications with Navient, Navient

 3   knowingly and willing sought to restrict access and discovery of a documents transmitted

 4   on November 18, 2016:




                                                                                                                            77
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 28 of 50 Page ID #:78



       New document ready to view!                                                                                                                          artnine°~a^~'~-~~"bO%

       ..~..,~: Nnvnmt - Departrnen:of FAucetiort loan Servicing cGustartie!Seniw~naVielll.can>                                                             Nov :B. P0:8 at 2:32 PM
                To: AiM:Id~JiA::A~iI~YAk(Y~,CGP.1




                                                                                  ~~mentHEbc+catlan
                                       ~!—1 Y ~ ~~ ~e                             6ca+Ses~.~rir~y



                                         ARA11N AB.Y7.FFil.

                                         R :~ev: aducaten asr~ rtu;:uft~er:t is araileC~e orfnea. F`:~ase ic~a In to vour ~CCouni to wiev+


                                         ~eme~rAxr, by r.~sne~;ire;: your ioari~sj crline. yui~ h&ve scy hss tc sevv'al wnver:ien[
                                        (exr':ees such as.

                                                 PaY crr yr,,v acco~~[ online 4;7. o: sign uF,1:v mun, ;. Autu F2Y.
                                                 ReaU your past ernai: i?*~espont33tita vY•11+ us ar.6 view ioan Cocumnr,s ure
                                                 r evirw~;iy sy r i.
                                                 1 lWAIF'yg4: 8d:1f9uS. P:~~~~e. AM: +~11Eil eltt?rb55 lS M•Ci12Y Cl:in~y l:C~'A' yt:U esun:.::i
                                                 lL:S..Vf. l~fO?ln2:W1-
                                                 L.earr. more: aF.ou: avaiz~ie rc;;~.3ymen: aF:hen and han to apply.
                                                 L'kew enA grin; Vour.T~~iy ;la;emen?Inc oast pzyrck;~l hi.^.Irn', inn:idinjpanlinp
                                                 p3'jR:@:1t5.
                                                Vilf:[ 0'Jf C45fCf'1:ZCC R~£K'. Jl~': d^+ ]CWJI'.l Sl:ll:tl9fy, Ga'Y:'~u'~F h:SfOf), 9~~ Cfv~l?
                                               !tli3I0'~GY I@iIEfS {~f )'OJt IICNGd{ju:12Cd5-
                                                 FO:JSn dCCUrneil5 Basl!y bD' ~S:nO :RE ~J[Jmee11 UVIo~C Peafufa Cr.'~'~;yCyn.

                                        1"!e a.4uv:,ta[e Ina o:~pertunily Po hal. yap r:n~na?s the i~M'r finarual s:iri~;e..

                                        Si~~cereiy.
                                                                                                                                   us.c~.annikre~d6cuxm+
                                         F:,e.ieri.- Qr~partmrr~i of Ertura9~~.n Loan S¢nici!g                                     ~~~




                                         . J.o. ... x_e~_]a. w_.zi~i-Jl~x.,. py~          .l:: o ..a. cv..
                                        fx~aa-::N~...f'mv. mow^              _- .r::~y:            :S'~~.,,: how _,   511..LY{Yn         'I~t'~a:as:


                                                                    r. ~         > si~,y            n5crnv~8'~' n       _     >           a4~~sl~.,',.v v
                                        xC kCi.ffi.9A       S~✓.--GiUlS13.


                                                                                 N>


                                         /R.~,i 1ti 1)




 1

 2                   148.             As noted by Screen Shots from communications with Navient, Navient

 3   knowingly and willing sought to restrict access and discovery of a document transmitted

 4   on January 26, 2017:
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 29 of 50 Page ID #:79



      New document ready to view!                                                                                                            arminabazari~/e.../Inbox

      .„._,: Nevi~M-OepaNrtw~rt of EEucatbn loan S~McInB ~Cuslome~5ervice~avienl.com>                                                        Jen 26, 201] 1'.21 PM
             To: AFMINAflAZAFl ~1'Ai100.(:OM




                                                                                 oav~nmen;of Fdu~a~ion
                                  N     ~ Y ~ ~~ 1 s. I                          Loan Servicing



                                    To view ell inbrma[ion regarding Shia noHflceEan, loa ~n to your Nev ent inboz.



                                    ARMIN ABAZARI, a new education loan document is
                                    available online.
                                    W:eese ion m m von,~oo~~i ~~. ,::~~; n.

                                    Manage your account online et                           It's taz season:
                                    NavienLwm.                                              .o~r'~n» .Oc&F. i.. no'n riv=ilabie.
                                                            ;...~~                          V:~ii ua al Navien~.cor~Ilv1098-E ?.'~




                                              1C35~E s a S[uder.: Lcar. Intemsl Sia:erne A. For bo:ra~}~ers wl~e hive pair $500 ••r
                                                eiigtle si:cer.~lna: in[ureettlu^rq :Fo calc~r:G:r year. one iRS :equir amnes,t,s ~cussu
                                                                                                                                    _    e
                                    this Fcm: fc f'•:.~. .~Ut~n:.in?: you inay ru. ~ecei~e a Fer n {na~.c Fcr icwer
                                        ~/ 31i.1 be able !.~ 15l!~'!Iha al r; ,.a ~,a esf y ~ i ~.e.i.. Ccr s.i.t l~~:~x acvi o - ilycu
                                    hflve ; r~:eslinrs.

                                    Pi^=sn .fi :~o:. :z~(xx.r, to 11re auto~na:ad ::~e.sc=g.=. Entails gent [o i%tie ad i:. ess arq npr
                                    mcn nrad

                                    Pica     -     ou'll n~=cc A~oe Heatle: 5 C or I+iahe: io vi3w you: document. ~wNwd the
                                    I t=[a n•     V tAd~b F tl        ~I

                                   PAnl~s sure Navient makes II!n y.•ur I:t:+ox Ey atldirg ~C~'~19II14C$e~.l'_e_~~'Ll~'1~]LGRL >s .a
                                   .o~'.acl.     nit^~~tinns on how lc ahf is tr, voui wntacts

                                    Pnvacv ~ Te       a• Use

                                    .rw 2CtE Navierl Soiutians. Irtc. HI: ^ghis r¢s~.rv~_J. Vari_rd end !I-~.e Nastier[ lobo a:e
                                            e:atl ssr.~ice masks o! t:eriem ^'oW;icnre. :r:i:. Naviant .^,crporaacn and i:s
                                       bs itliaiiev in .'.i:i~ "J:a~i2:~~ G~lubcr.s. :n•:.~ a e net e~+o:u.r.J ty or.veancies ci rl:z
                                    l'rilvtl Sisir.s o! ArnFrirq.

                                    Y4'N01' rL`




 2                  149.             As noted by screen shots of communications with Navient, Navient

 3   knowingly and willing sought to restrict access and discovery of a document transmitted

 4   on November 2, 2017:




                                                                                                                       79
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 30 of 50 Page ID #:80



      New document ready to view!                                                                                                         a^^~^~n~^~'a...n^bot

      . w_.: Nevierit - DepeMmenl of Etlueetion Loan Servicing <Customei5ervice~evien~.com>                                                Nov 2, 2017 ei 5'.52 AM
             To. ARMINABAZAFii^c✓AHOO.CCM




                                     N AV I               ~~~-
                                                                                     Department of Etluration
                                                                                     Loar•. Servidng



                                      To view all information regarding this notification, loo in to vour Navient inbox.



                                      ARMIN ABAZARI, a new education loan document is
                                      available online.
                                      ~~e:, ~ Ana :~ m v~•.,~ account s, vlay., C.


                                      Menage your account online at                           Turbccharge ycu~ careen
                                      Navient.eom.                                                      -    -    cx o*ar=~Yi;S ~12?
                                                                                                    =!hr+. crcuide p~a~:cai advio^ tn~:
                                                            ._ .;: tEt                        ~Iny.,re Irom youcg ~rofe=r,io~'~ats to
                                                                                              seasoneV pr_~.


                                      ?fosse do rc: re__,or.J Ic. ;'iis ai:tar:e[ac rnessaga. [mails sW:ri to IFis address Sre ro!
                                      rri r.:ir..:ad.

                                      f%leasa no2s yc;i II nae.^. Aduba P.as^.e~ 5:~ o~ h:9'ier to vleri ya~r don:riart. ~ownlcad the
                                      latest version of Adobe Rezdsr ter tree.

                                      Pfjr~3Cv Terms nt Use

                                      i4 U 1 ~7 YcVlE~fi: CGilt;pl a..~ Ali iIq F15 fFSE..N?C. I~~'Zl'iG:l~ 2lC 41£ N&•li£f.t p•]C ~'~?
                                       r-_c:~7ereti sarelce marx~: ~(,nlaviert Sciu:ions. LLC. PJavium C~,rpora+icr. enc 3e~
                                       sebs!diarie~~. !rrludir~y Pdavi=_nt Sciuticns, ~Lr, ;;rc ocl spersored cy cr e~azrci~s o! Ih!~~
                                       UrileJ 81a~es of Arerica.

                                      WF1011 CC




 1

 2                  150.            Navient directly prevents access and discovery of documents to withhold

 3   information and communications made to Dr. Abazari, in furtherance of its intent to

 4   interfere with or obstruct enforcement of 18 U.S.C. §1581, for violation of numerous

 5   mandates pursuant to 20 USC §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C.

 6   §245(b)(1)(E); 20 U.S.C. §1087e (h); 20 USC §1092(a)(1)(M), pursuant to 20 USC

 7   §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant to 20 USC §1094(a)(7); 20 USC

 8   §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC § 1094(a)(7); 20 USC §1094(a)(21); 20 USC

 9   §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

10                  151.            Dr. Abazari's right or privilege to a benefit, within a program or activity

11   receiving federal financial assistance, by the "placement services for program

12   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

13   20 USC §1094(a)(17).

                                                                                                                .~
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 31 of 50 Page ID #:81



  1           152.   Dr. Abazari's right or privilege to a benefit, within a program ar activity

  2   receiving federal financial assistance, by the "placement services for program

  3   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

  4   20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

  5          153.    Dr. Abazari's right or privilege to a benefit, within a program or activity

 6    receiving federal financial assistance, by the "placement services for program

  7   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 8    20 USC §1094(a)(21).

 9           154.    Dr. Abazari's right or privilege to a benefit, within a program or activity

10    receiving federal financial assistance, by the "placement services for program

 11   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 12   20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7).

13           155.    Dr. Abazari's right or privilege to a benefit, within a program or activity

14    receiving federal financial assistance, by the "placement services for program

15    completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

16    20 USC §1092(a)(1)(J), pursuant to 20 USC §1094(a)(7).

17           156.    Dr. Abazari's right or privilege to a benefit, within a program or activity

18    receiving federal financial assistance, by the "placement services for program

19    completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

20    20 USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7).

21           157.    Dr. Abazari's right or privilege to a benefit, within a program or activity

22    receiving federal financial assistance, by the "placement services for program
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 32 of 50 Page ID #:82



  1    completers," and CIP Code 5L2101, has been expressly secured to him under mandate of

  2   20USC §1094(a)(1).

  3           158.   Dr. Abazari's right or privilege to a benefit, within a program or activity

 4    receiving federal financial assistance, by the "placement services for program

 5     completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 6    20USC §1094(a)(17).

 7            159.   Navient knowingly and willingly disregards the public admissions by the

 8    Defendant DOE,and forces Dr. Abazari to incur more debt against his will:

 9    Principal Balance 152,289.08 July 5, 2015 Outstanding Interest 16, 160.71
10    Principal Balance 225,139.23 June 2, 2016 Unpaid Interest 2, 540.93
11    Principal Balance 225,139.23 June 2, 2017 Unpaid Interest 17, 524.86
12    Principal Balance 225,139.23 June 2, 2018 Unpaid Interest 32,554.30
13    Principal Balance 225,139.23 June 2, 2019 Unpaid Interest 47,694.86.
14
15            160.   In every possible manner herein alleged, the Navient sought to capitalize

16    on Dr. Abazari's weakened physical condition, in calculated and coordinated attacks, to

17    increase physiological harm, and to overpower Dr. Abazari objections, using force and

      inducing emotional submission—through a psychological state of learned helplessness:

                       3"~`




                                       r

19

20    (Left—On or around February 7, 2016) (Right—On or around November 14-2010)

21    //

22    //

23    //
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 33 of 50 Page ID #:83



 1                                       CAUSE OF ACTION 5:

         (SALE INTO INVOLUNTARY SERVITUDE 18 U.S.C. §1584(A)—DOE)

 2          161.    Dr. Abazari repeats and realleges each and every allegation contained in

 3   paragraphs 1 through 160 as if fully set forth herein.

 4          162.    As admitted to by Sallie Mae within the mailed communication on

     4/07/12,"the U.S. Department of Education (the Department)...asked [Sa1lieMae] to

 6   service [Dr. Abazari's] loans)for [him]":




                                                 E:~C~
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 34 of 50 Page ID #:84



                     ,~    ~                   ~ [3epari'ment of Education Login Services
                           »~s~~n+~
                           MILKES-MRRE ~A 1e77l-9e35



                                      ..  ,~..r ,:.. ~....             ..    ...... ... ._
                     r        ,YR MIN F B.~AP.I                                                                      a~-+-~..ai ra
                               t4 NATIONA.L PL
                              1HV W E Ck 52o0:-6703




                           Gear AF.MLN AAA ~fiRT~

                           we're writing to ycu ac Lne nee srr✓i~er of :our fedora. studr.n
                          listed be1oW_ 'I'tte auner of this loun(a), Y_he U.S. DepaLLmef3t°=.of
                          Fiiuca ti ors (tht Uepar[ae~~t.), tins ask¢d us t.n service youC 3oan:(k
                          you. Ve're pleased to do so. On t~eLa if of the Leparta~ent; -5a31i
                          rill he tyki« c~rc o£ ner~ricinq i En,ir loen~s) fnr yot~,=pY'OeesS
                          pe~nept6 and defermeni_x. Yuu con t~ :t H.enred thyt joe1T li7ait tBrY
                          rnma in 'the Fade.

                          In lsght of thie change, there are a fhw things ~ou need to know

                          1. tlaAaging your account online
                             We eacoutaye you to manage your ll.5- Depnrtme~t of EduCatian lcani sj
              ~. .           o~lzne yt Sa1lieMae.cam, iou can manage your lean ~,~) by', loggiriy into
                             your ~eCouat at 3a11ieMae. cou and clickin3 on the DBpaYi ement of
                             Education tab, teglnter, or cheek tc see 1f ~~ou a1r8adV' h&ve a user
                             IG;.                                                                                                                                   ~Li

                            We.'re please3to provide Icu w1Lh tha ~,un•aenient option to use the
                            same user 3fi and paRawerd to register that you may already have for
                            Sa11ie 3lr.e'~ wei~site. Please note, if ;allie Mxe - G~epartment cf
                            Educaticm Loan Ser.~icee is already serv~cicu3 any of your other
                            federal Iran{s); then we`ve already added pour newlq serviced loari(s)
                            to kaur anlzn~ ancour,t fcr pou.

                            CiBit 5adlieHae.co~u to clew loan details end manage your account,                                                in
                            addiClon tul&1jcYri~ electronic paycents ou all yoar Sallie h7ae -
                            ser~iced loans.
                                 ~°"
                      2.            t i     your p~yseois
                                              i;~GCI by yo3r pYevious ler~crjRervx~er will Ge £nrFarded
                                              ~ ay8 after the 3atQ Of thie leCtec. .~.n~~ fn~r~ard ed
                                                be poeted t~ your account retroactively eiiective the
                                           prior setvi~er received them, . an'; pa}~mente
                                                                                     m       7aur prior
                                          receives cn a timer basis {for~the next 45 daye) will be
                            cat     dared received on ts~e bs~ us.



                                  ~~                yi       h.. c~ ~u        ~~.r:          o          a.. wr!   ~t the Ai, r ^~:...~i.l 3        -
                                  Gt:Mf beaw    e        s       n(rstrd i   [hu Prue
                                           .                 4V A~/Cn.\T            ~, I}M 1 n',~I +1,'r~j,       tLF.h Fi r                  ,~', f•2~~.x, M
                                                               ~0                      Y 1~,'1d1 00                   7.900                   DL6MUS




                                                                                                                                       Sall,+.. ii'ae ~,:.n
                                                                                                                                      ww»

                          ~~~                       ~'                                                                                                          ': ba



 1

 2          163.          As admitted to by Navient, through its communication with Dr. Abazari

 3   on August 7, 2014, Sallie Mae formed Naivent and Navient became "[Dr. Abazari's]

 4   servicer of federal loans":




                                                                                             .,
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 35 of 50 Page ID #:85




         >all~P ~~~ — C3e~art€~~nt pff ~uc~tian LA~ra S~rvac~s Es
         nrrva hJ~viet~f'"' — C~ep~rtrner~t o~ Ec9~~cakirrn Les~t~ Senaici►~~.
         Tnis pas? sP:iry, v&liie D.,!ae Pnr:.a~re twu companies—Sa'~iiE M1".r e antl Nevier~;. Bacause of the :nar;sj
         y~~ .'!eve, you'ii beCi+!ne n Navent c~slomer startir~,y lh:s °ail. Rr~[ assured your 3~~snls; hut~~ nuK'~w:
         sold.

         'sV€ao f« pj~arieEiY?
         Altho~Q~i our ranee is rezx. far rara !?ten 40 years n~e leame[. evolves and led in :oar. ma:ergement.
         Nav~ark m::ll ba your serv!~nr for fP~+r,rni icons, ircWdin~ O:~Fartma^t of cAucn~irn Icana. rls Naviant,
            ~a're oroi:d to L•elp you navigate +lia pa?h a Erwn:.:ai Fucceas and wage hers In I~Ip you su~^~ss6~;fy
         :r!eaxge artl repay yu~~r loans, ~nhich we'EI conUeae'o service oe ix?~e~~ c' Hie U.S. Depsrhnent u'
         ~5Ju3fi0'1.

         L+fete work1to mane the ;~ansiticr as easy as puxviCle'or ycu. As a rexuli, !~iyre wif:. i~
         sic ^? "'nee ic~~

             • S)iiI l`fiC~P. iiun'.~r.~i 2:x7 aC1:iP9.^a19S

             • Terns. conJ~;iors aed benefits o! yow exisiiny'~.ans

         Mira" ;u nxKrvci !hie fall
         As a Na.der•; ::~s!omer. yuuR: yo to 4zv:n:::. ::::r., to clew, neana9e. arx: repay your loans. usinu tt;e sarcre
         ioair. :nfc<-rt:&tk.;i Mot you've aiH•ays usaC. Ctookmark ~a~ ig~;.c~ri milay fer!~lure use.


         1(yo:ire cuner.!:y nu; reyuir'ad In maY.e ua~m,a+ns un. yr~ur Ican(sf, they=_'s noV~ir;g else you resu lc dc,. If
         you're a:rea6y ma*.ing paynzMs, pease rev~sve the ir!cnration L~eluw to' pimple c?~snges to rake:


           IE you cu>mnE3y< gay ihr ugF...,            FAe _-~ •nrRaF v~1u'ii nmad Ya cs__

           Gar auto ceUt um~eram                       • T'~e~e~ ntUii~+c you ~ieed ;c do. itiF1: take ore ut it icr yu~.

                                                       {ine wilhr'nwa:s `>pr. your bark acrs,•.m.F w;li sow: rot)erl
                                                       Na'Ji9nI1


           Ar, ~n:ine b:ll pay en:vh:e                   Ln~ in Ic :liz weF,ai~w yCU u~N to 58nd p2Yn~ntS.
           (SJ~I; ~S' `jOJI Cd'Ik'3 bit: Via.
           CANi.•3 Dr ~]1hf.1' ClIII{~j M:3X 3Bi~r~i     Lt ~~fC OU! PflyF:C II"Ofl'f.BtlJf.• +Vi[~ Ih£ fll!'tE N3JiCfiF. i11 9f:lff
           F2~'IT.e,!if:.)                               I!110:1?13Fi9~ u3,'I 3fN~f }hfl san-:e.


           O~:r waasiie                                  SIa.^.:rig ;:iis fail. you9: rr2k2 payments ,n Na•.ie%'. ~~.~~:~•

                                                       • 6m~kmar* "_.' _3~~~:r.;,:;:+ : today fa'~~turE~ use.


          ,pe:r+~na::her.<
          :                                              i"ir.:e yair checF: out to Na~dienl.

 1

  2                  164.                 Navient was and is forcing Dr. Abazari into a duty to perform "service[e

  3   his] student loan debt" through the means of none "place[ment] in a CPME approved

  4   residency program," for loans under the direction, benefit, and control of Navient, to

  5   satisfy his $272,834.09 student loan debt.

 6                   165.                 Defendant DOE knowingly and willingly holds or sells Dr. Abazari into a

 7    condition of involuntary servitude and debt bondage by endorsing Navient's actions in

 8    forcing Dr. Abazari into a state of subjection to force, power, and influence, in usurping

 9    control of his student debt and causing him to incur $104,384.30, at a rate of $26,096.075

10    Per Annum, in interest charges over approximately 4 years, despite numerous mandates

11    pursuant to 20 USC §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 36 of 50 Page ID #:86



  1   U.S.C. §1087e (h); 20 USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7); 20 USC

  2   §1092(a)(1)(J), pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant

  3   to 20 USC §1094(a)(7); 20 USC §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20

 4    USC §1094(a)(7):

 5    Principal Balance 152,289.08 July 5, 2015; Outstanding Interest $16,160.71
 6    Principal Balance 225,139.23 June 2, 2016; Unpaid Interest $2,540.93
 7    Principal Balance 225,139.23 June 2, 2017; Unpaid Interest $17,524.86
 8    Principal Balance 225,139.23 June 2, 2018; Unpaid Interest $32,554.30
 9    Principal Balance 225,139.23 June 2, 2019; Unpaid Interest $47,694.86.
10
11           166.   Dr. Abazari placed the DOE on express notice of this fact through the

12    citation of "State Document: NOTICE OF INTENT under Oath" and "Federal

13    Document: IPEDS checked box `Placement Services for Program Completers' 2008-

14    20014," pursuant to mandates of 20 USC §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C.

15    §245(b)(1)(E); 20 U.S.C. §1087e (h); 20 USC §1092(a)(1)(M), pursuant to 20 USC

16    §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant to 20 USC §1094(a)(7); 20 USC

17    §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7); 20 USC §1094(a)(21); 20 USC

18    §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7):
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 37 of 50 Page ID #:87



       ARMIN ABA2MI--AVPUGATION 90RROWEH"5 DEFENSE T6 REPAYMENT LOAN DI                                                           ~+:+~Wo.-~~
       SCNAA6E
                     ~.....-ao~~~~r'~wc~~n-.                                                                                      w.i.. c.m_~z eM
             omr„              y..:.v5xua:mwxa.a=..


       .a Y(M1um M Aby^....m.'en..


       h. cyiitl~.1 wwW .n.rLmrz mti /WG~M~~^ Gw flwrmaralblew Tc Reps~msn Lnm fwJarpn ro ~b Lti~af Sleres:~prvbmni o~ F


      ] ~ Sb1t fxu~nxan: NI.1M.f U.'IMTFM vrtfr Oem
            ete Oc.~man:: IbNE LL~ar~i Rcllor.t~nwer e. 2vCu s Pmu'.ry Dae~ae 4uiM~amn
       alk e~Ox               IPE[IS ifu:ckni i'Pi:v                    i~P~ry~m C~my~rcfu,'>_gp'_I~li
      ?I ti~~*.:I f:ii1.~.~AM 3pA liex l.x:!-.t          and [%v~xK
                                                                  . >I;
      ~i l via ~i~ Ain Ti~~kl:r oii Frei: C\ITN::\T~~!i:CY~iE
      :i I.ks;rf RwaliuE [t>n{.iin'.. i'utlix~.~ ('uilyn~. v ~+ I'an:n' I~NiM1)~ny n~', ye6altelAmri~'vi P~diy~ne Aletical Anarv:ioi;em
      Pi ~~pM1~.M1 INl9'Tl I~)AM'.'[!~rr Poli:exl llBinisu~c lie~z Mon~y'In LeYe~~un;. v Slll~ej;.Rmnvn~~nn ~ z'V:'Nly}e .1A~'~..ur Itugram (earl
          A pix~mc ir. wmF w Nruzud ~vim~k
        iii 1uvi Aw~.m:I.A (.+~pla:m
      :.~i n~~ry,.~ e~~~ a.~,~~de.,.~.~., ~rr.~~~w~ ~e, ucec« ~a~
       ;
       )~er~
       S:na
       .1~,mi~x,~b~vv

       Ia RNs     .,.:aY.




       i~; MRxAl1D~+.gA&~PROY~F.F'9 DFFE!WET09F.>n.Y1AFHf ~O~.~ii16C4.aFlGf.axa




       -~,, u      ~,...cw.e,o.,e..~:arou.~,.,~~..,;;.,:~.,xY .,,, ~~:    :m:~..w~.a~aw.~,~.~

            zxw.~«N~



      '~ -.~




        ~~ 2./. AkP.

        ~ 2013-14.pdf
        ~ -~' azss~e
                  2008-09 3CPM Vlewbook copY•pM
         _'~`_!   7ME3

                   APMACPMECOTH memo.pdf
          ~°       ~~kB

                   Neney Lobbying.pW
          ^j"'i    q?7kd

                   AbezeABrIM (tlregged).pdf
                   9 3M9

        ~—, Degrea.ptlf
        ~
        I ' `: 9 F19k~

 2

 3                          167.                   As communicated by the DOE,DOE admits that 1 year and 7 months

 4   later,"we are continuing to evaluate your claim":

 5




                                                                                                                                     •'31]
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 38 of 50 Page ID #:88


      Fmm:"U.S. Dapenmenl of Education" < _  ~;tuJv-,Y.•a,-•
      DNS:June 19. 201]at I ('.05:35 AM PDT
      To:,- -          b_
                       -~iix
      Subject: Bortow~r Dshme Llsin StNus UpdN~




                                            F ~r~l
                                              . ;7~, .,... r,t the ,. s. .,... ....'uF ~a? :>; .. .- ., ,r    ,in




                                     Dear Amiin,

                                     This email is being sent to update you on the current staWs of your claim for
                                     bortower defense to repayment. We are continuing to evaluate your claim bul
                                     have not yet made a decision'rf the claim will be approved. Once a decision
                                     has been made on your claim, you will be notified of the decision. M ii is
                                     deleimined ghat additional inlortna~ion is needed, we will reach out io request
                                     that information Irom you then.

                                     II you have chosen to have your loans placetl on forbearance or slop wllec~ion
                                     actiNty while your claim is reviewed, we will continue to nobly your servicer io
                                     extend ghat status until your daim has been derided.


                                     Sincerely,

                                     U.S. Department of Eduralion


                                                                       ~ornea with us:



 1                                                                          ~      ~'

 2                  168.                As noted by the for forgoing screen shot of DOE's public records, DOE

 3   publically admits through its specially created National Education Statistics that it was

 4   lending federal loans specifically and only for

 5                "a program that prepares individuals for the independent professional practice of
 6                podiatric medicine, involving the prevention, diagnosis, and treatment of diseases,
 7                disorders, and injuries to the foot and lower extremities":
                                                                                                  ~7~#'66c7tRt~,t 4:~:8a`YE~C" rrax
                                                                                            ¢,~BS FPUCA.TtOH SAAT15NC5




                          E--3x3 Er~~                          r- . ~xr~ .mac            ,_,.s.                          ~• ~,~_~~'                            ~.,.,    :.., t ~.,..< ., ~~..

      CiP         ZDi~                  I~ r:qe y.rr'                                      '>r n. ,r         ;~   ri c   £:i      <,.:alk,     F,    .~ice~.   ~v r l


       Detail for CIP Code 51.2101                                                                                                                                                                   ~~ R*
       Title: Podiatric Medicine/Podiatry.
       Definition: A program that prepares individuals for the independent professional practice of pediatric
       medicine, involving the prevention, diagnosis, and treatment of diseases, disorders, and injuries to the foot
       and lower extremities. Includes instruction in the basic medical sciences, anatomy of the lower extremity,
       functional orthopedics, foot biomechanics, pediatric radiology, dermatology, pediatric surgery, podopediatrics,
       sports medicine, physical diagnosis, emergency medicine and traumatology, practice management, and
       professional standards and ethics.
       Action: No Substantive Changes

            Crosswalk
                                                                                                                                                                                                n   -..3•.Getl

        CIP 2000                                                                                  CIP 2010
        Code           Tale                                                                       Action                   Code              T tie

        51.2101        Po~]iatric Medicine/Podiatry (DPM _.                                          ~                                    Pod a[ is Media ne/Podiatry
                                                                                                                                 I %' L ,...
                           ._....          e... ...~~       ~ ......_..d.                                    ..           ..::       ..                 _.......m



        - Illustrative Examples'

 8       [Podiatnc Medicine/Podiatry (DPM)]




                                                                                                         :::3
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 39 of 50 Page ID #:89



  1              169.          As noted by DOE's federal public records, Defendant DOE expressly

  2   admits that RFLTMS provides "placement services for program completers" for the period

  3   2008-2014.

  4              170.          As indicated by the forgoing screenshots, Defendant DOE expressly

  5   admits that the institution RFUMS provides "placement services for program completers"

 6    specifically for plaintiff's time of graduation from the period 2013-2014:


       National Center for Education Statistics
       IPEDS Data Center
        Rosalind Frenklen Universi#y of Medicine and Science
       UnitID               145558
       OPEID                00165900
       Address              3333 Green Bay Road, North Chicago, IL, 60064-3095
       Web Address          www.rosalindfrenktln.edu/


                                                                   I~ Fl~ad~F Z~~~-~A
       4nsf{futron Rosa1'~d Franklin University of MBdicin8 and Science f'1'd5558) "'
       fiHfVH51

       Part A -Educational Offerings
       1. Which of the following types of instruction(programs are offered by your institution?[Check one or more]
       If your institution does not offer occupational, academic or continuing professional programs, you are not expected to complete this
       or any other IPEDS survey.

                          Occupational, may lead to a certificate, degree, or other formal award

               r          Academic, leading to a certificate, degree, or diploma
               k:`i~.~.
                          Continuing professional (postbaccalaureate only)

                          Recreational or avocational (leisure) programs
               i
                          Adult basic or remedial instruction or high school equivalency

                          Secondary (high school)


       11~$4iiution~ Rosalind Franklin University of Medicine and Science (145558)
       int3vas 1
 7




                                                                            ..
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 40 of 50 Page ID #:90



        Part C -Student Services -Distance Opportunities
        4. Which of the following selected student services are offered by your institution? [Check alfthet apply]

                     Remedial services

                 ~, Agdemic/career counseling services

                 ~, Employment services for current students

                     Placemerrt services for program completers

                 l,,,, On-campus day care for children of students

                 3,_, None of the above

 1              '


       Instltutlon: Rosalind franklln UnWerclty of Medlclne and Science j145558)                                                     inovasl
      Summary
                                  Institutional Characteris#ics Car por~ent                          r     a
                                               Academic l°ear epot~ers

      IPEDS collects important information regarding your institution. All data reported in IPEDS survey components become available
      in the IPEDS Data Center and appear as aggregated data in various Department of Education reports. Additionally, some of the
      reported data appears specifically for your institution through the College Navigator website and is included in your institution's
      Data Feedback Report (DFR). The purpose of this summary is to provide you an opportunity to view some of the data that,
      w hen accepted through the IPEDS quality control process, will appear on the College Navigator website and/or your DFR.
      College Navigator is updated approximately three months after the data collection period closes and Data Feedback Reports will
      be available through the Data Center and sent to your institution's CEO in November 2014.


      Please review your data for accuracy. If you have questions about the data displayed below after reviewing the data reported on
      the survey screens, please contact the IPEDS Help Desk at: 1-877-225-2568 or ipedshelp@rti.org.




       Mission Statement                          http://www.rosalindfranklin.edu/President/MissionVision.aspx
       Are all the programs at your institution   No
       offered completely vIa distance
      'education?
       Special Learning Opportunities             N/A
       Student Serviws                            Academic/career counseling services
                                                  Placement services for program completers
                                                  N!A
       Credit Accepted




       Average graduate student tuition and fees for academic year 2013-14                                     Tuition             Fees
                                                                                                                         $25,735          $330
                                  _
       AlternaLve tuition plans                                                                                N/A
 2



 3             171.        Dr. Abazari's right or privilege to a benefit, within a program or activity

 4   receiving federal financial assistance, by the "placement services for program

 5   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 6   20 USC §1094(a)(17).

 7             172.        Dr. Abazari's right ar privilege to a benefit, within a program or activity

 8   receiving federal financial assistance, by the "placement services for program




                                                                      .~
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 41 of 50 Page ID #:91



 1   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 2   20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

 3          173.    Dr. Abazari's right or privilege to a benefit, within a program or activity

 4   receiving federal financial assistance, by the "placement services for program

 5   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 6   20 USC §1094(a)(21).

 7          174.    Dr. Abazari's right or privilege to a benefit, within a program or activity

 8   receiving federal financial assistance, by the "placement services for program

 9   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

10   20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7).

11          175.    Dr. Abazari's right or privilege to a benefit, within a program or activity

12   receiving federal financial assistance, by the "placement services for program

13   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

14   20 USC §1092(a)(1)(J), pursuant to 20 USC §1094(a)(7).

15          176.    Dr. Abazari's right or privilege to a benefit, within a program or activity

16   receiving federal financial assistance, by the "placement services for program

17   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

18   20 USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7).

19          177.    Dr. Abazari's right or privilege to a benefit, within a program or activity

20   receiving federal financial assistance, by the "placement services for program

21   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

22   20 USC§1094(x)(1).

23




                                                 91
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 42 of 50 Page ID #:92



  1          178.    Dr. Abazari's right or privilege to a benefit, within a program or activity

  2   receiving federal financial assistance, by the "placement services for program

  3   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 4    20 USC §1094(a)(17).

  5          179.   In the clear and present fact of the DOE's own admissions in the IPEDS

 6    records and CIP Code 51.2101, the DOE knowingly and willingly holds or sells Dr.

 7    Abazari into involuntary servitude by endorsing Navient's unlawful actions in forcing Dr.

 8    Abazari into a duty to perform "service[e his] student loan debt" through the means of

 9    none "place[ment] in a CPME approved residency program," for loans under the

10    direction, benefit, and control of Navient and DOE,to satisfy his $272, 834.09 student

11    loan debt, for services not rendered to Dr. Abazari under mandates of 20 USC

12    §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20

13    USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant

14    to 20 USC § 1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7);

15    20 USC §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20 USC § 1094(a)(7).

16           180.   In every possible manner herein alleged, the DOE sought to capitalize on

17    Dr. Abazari's weakened physical condition, in calculated and coordinated attacks, to

      increase physiological harm, and to overpower Dr. Abazari objections, using force and

19    inducing emotional submission—through a psychological state of learned helplessness:




20



                                                 92
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 43 of 50 Page ID #:93



  1   (Left—On or around February 7, 2016) (Right—On or around November 14-2010)

  2                                    CAUSE OF ACTION 6:

 3      (SALE INTO INVOLUNTARY SERVITUDE 18 U.S.C. ~1584(A)—STATE OF

 4                                           ILLINOIS)

 5           181.    Dr. Abazari repeats and realleges each and every allegation contained in

 6    paragraphs 1 through 180 as if fully set forth herein.

 7           182.    State of Illinois was, and is, forcing Dr. Abazari into a duty to perform

 8    "service[e his] student loan debt" through the means of none "place[ment] in a CPME

 9    approved residency program," for Federal Stafford Subsidized, Federal Stafford

10    Unsubsidized, Federal Grad Plus under the direction, benefit, and control of Navient and

11    DOE,to satisfy his $272, 834.09 student loan debt.

12           183.    The State of Illinois knowingly and willingly holds or sells Dr. Abazari

13    into a condition of involuntary servitude and debt bondage by endorsing Navient's

14    actions in forcing Dr. Abazari into a state of subjection to force, power, and influence by

15    usurping control of his student debt and forcing to him to incur $104,384.30, at a rate of

16    $26,096.075 per year, in interest charges over approximately 4 years:

17    Principal Balance 152,289.08 July 5, 2015; Outstanding Interest $16,160.71
18    Principal Balance 225,139.23 June 2, 2016; Unpaid Interest $2,540.93
19    Principal Balance 225,139.23 June 2, 2017; Unpaid Interest $17,524.86
20    Principal Balance 225,139.23 June 2, 2018; Unpaid Interest $32,554.30
21    Principal Balance 225,139.23 June 2, 2019; Unpaid Interest $47,694.86.
22
23           184.    The State of Illinois admits that RFUMS is required to produced

24           "a program that prepares individuals for the independent
25           professional practice of podiatric medicine, involving the
26           prevention, diagnosis, and treatment of diseases, disorders, and
27           injuries to the foot and lower extremities"
28




                                                  93
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 44 of 50 Page ID #:94



  1   by specifically placing the DOE's certification mark for goods and services "CIP Code

  2   51.2101" and DOE's certification mark for goods and services "Pediatric

 3    Medicine/Podiatry," pursuant to the Lantham Act(15 U.S.C. § 1127: "certification

 4    mark"), in public association with Defendant RFUMS's podiatry program for the Dr.

 5    Abazari's enrollment period 2009, pursuant to mandates set forth or in accordance with

 6    20 USC §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e

 7    (h); 20 USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(J),

 8    pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC

 9    §1094(a)(7); 20 USC §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20 USC

10    §1094(a)(7):




            ~~~~~ -                 Illinais Higher Education Enrollments & Degrees System
       ~~arch ~te~ult;
       Surrey:                  Fall Enrollment (2009)                Insk€tut~on Seci•~r.                 All Sectors and Institutions
       Field of 5tudylPrograms: Pediatric Medicine/Podiatry.[51.2101] Degree Level:                        All Degree and Certificate Groups
       Grcup by;                Year,Sector,Institution,Deg. Lvl      Result:                              Numbers
       4 rows) returned from the query!
        Microsoft Excel._                    _             ~   "',°''

         1 F•~r   ,r. , I_t'~Lsi~                                           Lg                                    i>tai~     F;r~alci     .tai

                        Rosalind Franklin University of Medicine &      I         ;Doctoral Professional                          157          380 i
        2009 E     3                                                                                                  223'
                       ;Science                                         ~    ~8   ;Practice



                                                                                      Independent NFP Inst.'
        26D9       3                                                                                                  223'        157 I        380
                                                                                                     Total
        ~ppg .                                                                               2~p9 rear Fota~          zza       'ts7           sue'




        Copyright 2411                   ~               ~~~1~~               ~ ~'~       ~1 T~                 ~€~~i~t~.ts;
11

12                185.      State of Illinois admits that Defendant RFUMS is required to produced




                                                                            94
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 45 of 50 Page ID #:95



 1                 "a program that prepares individuals for the independent
 2                 professional practice of podiatric medicine, involving the
 3                 prevention, diagnosis, and treatment of diseases, disorders, and
 4                 injuries to the foot and lower extremities"
 5
 6   by specifically placing the DOE's certification mark for goods and services "CIP Code

 7   51.2101" and DOE's certification mark for goods and services "Podiatric

 8   Medicine/Podiatry," pursuant to the Lantham Act(15 U.S.C. § 1127: "certification

 9   mark"), in public association with Defendant RFUMS's podiatry program for the Dr.

10   Abazari's enrollment period 2014, pursuant to mandates set forth or in accordance with

11   20 USC §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e

12   (h); 20 USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(J),

13   pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC

14   §1094(a)(7); 20 USC §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20 USC

15   §1094(a)(7):


                                     ~r=~               ~~



      ~
      ~                            Illinois Higher Education EnrplimeE~ts &Degrees System                                                          ~~ ^~~; ;

         Search fdes~lt:
         Su~eey.                 Fall Enrollment(2014)                instiFut~ori Sector_                              All Sectors and Institutions
         Feld ~f SiudylPro~rams: Podiatric Medicine/Podiatry.[512101] CSegrea Level.                                    Doctoral Prolessional Practice [18]
         i ~i ~~ ~y.             Year,Sector,Institufion,Deg. Lvl,Cip ~t,~,,~li:                                        Numbers
                                 Code
      i5 row(s) returned from the query!                                                                      __
                                                   __
          Microsoft Ecce'                                                                            :.             _>_g1~FI




                        Hosanna Franklin                   rhealin
                       'University of                        aroFessions                                                             7
          2014:    3                         7B ~       51 € nd Relatetl           14   t 90    ~3        ~ 03          O      2              14         22 %   365
                         Metlicine 8            )          ,
              -        =Science                 1          ~ Programs
                         RosalMtl Franklin                '     Ooctnral
                         Unlveref[Y ~        ys                    Prof. '.        14   790     l3        '103 '.       0.     2.    7        14.        22     365
          204 '.   3     Medialne b                             Practloe:




          2014     3


          Z4l4




     .
     I     Copyrig hE 2~3Y              ~                                                      4 ~S                 n, ~~~l'~,        ~-~:::....   ~~„
                                                  ...       33~~,.:.~\     ~. ,°         ,..

16



                                                                                               95
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 46 of 50 Page ID #:96



  1         186.             The State of Illinois admits that

  2        "[a]fter graduation Scholl College places its graduates in 24 month
  3        and 36 month residency training programs located across the
  4        United States. Upon completion of training, podiatric physicians
  5        prepare for state professional state licensure examinations as well
  6        at board certification examinations":




               F9Vi'[~ ~[.:_~I't"Eft&9T'*a.;`THE C'HIC.14;.~ 41~LtCAL ~CFIC7rOL- DF[. ti~'LLL1.,1"t-.t ~2. 3~CHOLL
                                             C.~ULZ.E{:E C?w PCyDIA'I"R.IC 19~.11IC:I~E




                 ~     I7k~K:&.~trelu rat Pzxii~:ere4. !~~cdi~.ire~:<
                 r     R-rw~cie?.r<9f Sc~saac^. ira Eec+Ea~es=al .rsx-.Ecnvc+:.

                       Ttsc fikrmaas aa~t. Fiitcb t"ni+~••casix}° a%Hea14h Scac~aia:s.~T7ec G'hit~s;u tytrdicai 5:^Tv~a:.l tFi:<NS•t`h~1~~
           hs< .ai~tzs.o3 i:~ec+ ~~ s~reecvnnr eraalc the Lyi~. 'c~.'illlc~rxa M. S~~ixdl ~:'c~riicg~,~ arf' f'sYaEzati3r Yw'Ercfccine inc-o&vics~
           ties  tc~n.~6cn    cf enfi i'~:~ zit' Sc9xid C:ir31c',p~e w F~C: FtS'C:'h.45 vs ex~~~ll a> r?.r P}~~,tisc::r~ extetvc e>t S<:~6arE9 f.=ar1{c;ee
           fr.an4 9:u-¢tia'ees: mf tEH37 ~. i)r;nr8>+assr !ii _. C;hia'-a~t.z. llitnea e.. ta> l~i._if5 C'l~i ti'. .:vnt~sn~s O.w_st~.f ies ';*t~zrth
           G.6~zr~~c+. 'Zlcc acx@ui~fci:xn of Sa.hu£E Cziflrgc`s x~s;:t~. and tiec i~w;ilitics rcE~+c:iasosn to ~cstFi ~Ttniragx> so-~itix
                     ~L,~P4~T4 ~sftiCcai 4E.t~ca9! t;±;+dYr~}e ar ai.~ f.~z~a't9'i x~xeflYi~.` xv:tkirri t41e S~:S~:11.. t'~T\ ~.:~SiCCTc.
           i'E )t 1:?,

                       I~aizc6 t:Ay~ti ,ins, d~r~.s3bh i~~e na:zl~~ a~cc}v¢ea-t3 '„,'ah+ait ~:'c.Fte:~te~ erit~ rr~-g~a4sv cta-gsr~ :.~rt^x~r,zs<«~ei Ta
           ~ez~mf sha- 2?c3c:e~x :•*~ p',•<~;aeric 3~Aa.~i..ima EL?.R".~q_} tvid tkaa CsackaeCc~ of Scic~ncc S,Fi.S.) iea C3s<~ics~~se.nt 5.:Ez:Fic:-
           E«n ~'0.rxCbc~aly iax8~r:;aYc'Y3 n: rcraerrareg tfte pra 4i:+;+i~asi ana p~.u9iatx~i. areids tiae, kite grrc.g srtx+ :xitevaf ~ s .s ._~ .v..
           s[sadcnt~ rsag,in~ an ~-:'~ ti~a~n 23 to th.^ pit)', fauea tiva~ tnv,"vs~rity ad'skaas<~ x~s+~ ecE;rra.~nznM1t;~.~es fmm ~u~xesy
           eatcnfc aias3 a~i# me~:si ~;rarn~p+:. S"azrric~aiu 9s>r the 5~cvtvra3Ans aasE0. rc'mi~_v.cn BfiC sarea~ :u gir~4iei ,i~• ,.3 C:as.~.1 te?t
           Sy?9vc~B3 ~K'a~11 ~iS~..

                     SRaccCctaEs a~9tu asr: cni'c9kcx3 p>r~wcxab a:r~ielrcuc. cri stntim~ y'+vc~xar+aefaHa for p~rvfr-ssiuFiat ~stmalira. Esvc:Ii
            Veer t;z{.r aurez_e~c.g tstr       ~>f tt~r atrxri{Greta, :s<t~se5ts eal ~~a~.ctik a Yu~ . •.e9<sF~r~'scr. cxr .eci>~.ass~.er$ i&tA~~~. Eei cta..f'i
           tease. a rsmatiedaxta mia;ci c'.e~n~r,~rlez~ <.~f7 s~m~esaeF as.~#it 3aaxsrc f@3~ c~xx~rtar kas>vrx~P ao2 ~^aaiix~c waxfic. at are
           :sccredres!      17:<:..:.e ,ee ~eni~crtin~ ~sriar ac, .-izrvl:in~xrnt. C`an+dRdates a~,~^ rc.~caie~ x.~ execn~tc^rr rB~c- A.4c~i+^a4
           t'<xi8~yrc ;1dn3v»a„o. T~~2(A4CJAT8 3~rictr ft> ae4es~s~c~if+es.

                        Scho3& C'~,11 ~ <~,-.ccts cv ~eaaarsc~xelat+: ~~t ~.xa~~l:~nt~ ~c.r rc;~i~ fur ;s t.u:s3 enr~~llnr:.rns. csf ag7.~r.,5xam-arc&y.
           3tiHi sfxu.Izx~ta•. Sii~taf~ r-     na~z3,~€c• ;t 2:o.r~ic~lte~sr c+>n~pri~<I att fs;en-acr na:sd ~ 42inic:st ~acaaca ar~sel >Y n~k,6e~r
           1r;t,7~9 anFt_ 18e.~r :^r. ~_.il„~,., S.Is..t; i'a313e~~ pla~c+=.+ .ib ~ax~xE~e<xi~a. vao ?~ :n~xzb ?~6 euaaulx n+Fi~.t~~~y~ Ir..t:~„rc~
           f~Y7ra~nxs Jcrrte<[ tli . ayEa<~ni2 thr ~ mit~ec9 Stutc~. C.~-gxasa cec»pEetzcen ~f'fn'.sn3aac~. }~ca~2istri:. ;aPzy aarixins EarnE+ase
           9i~x sd:etc ~>arCcsair+ysat i ~~.~.nir ; ~art~xicRaEit~E» ~.s sv-cll as bex;snd <vvtvf~caCss~±a ancau~ixta4~ai.rt~, S.:lu+9! C_'r,    1(cg{c
           Eams fn~exaecE .yppea~s.a       . _.~_tt~,re4 csC'eii~. }~r ei~s"re[szsL P~>aii~Iris€~: ern iiroc l3net~e3 !~i;eie,+~.

                       ~3Fe =~.~`?+3                    E ;Q~:=c-r~iliLRC6 lad: rlx Cr.urai.3 a~aa F"a~~>zlrss AIcc1~~:xa1 kP:~ucxatiinr ar~f~ 11aC
           aAt~ie-ai~:~sr~ ['<ml;naz:v ~3~.E.a ~t i~ '~ . ~ ~ -stiF~n ~r~d ~,Iri°rtxa~rr.1 h.:     c 7 ~aseScd ".iWtc:;~ F~)x-(g-nrtaxsrxsA
                                                                                                                                n           art' C^:-t8e~~c~t ia>x~_
           }                                                             tiYC1lD)1l., ~, +")i~tye ~~i,: ara(.~ [d ul CFRCBI9X)ewf 41Y ~{TC ;V UL'~~3 1,"~Y~168'~~
            'F ~~'~:%~C.,~~.~ a. i~. ~;1 K^X~4[ceS f➢~ fiC STi ~,lt e•9 I.
           -~SR.rr;iFt9~Inet t>{E..~t3 1 .-.v .eca9 S,iy-ro! -

                    P4^~rsac3s isatrrc~sred ua c~~¢aea~r:g €ura3a.~~r istforssSatF~R abc>ua cYss aealc~~ ~shc~~ak~9 ~a~nraca: ;4iar,~it
           Susai~i~.r, 333 C:3rcca Stay k2c~aci. C'ka@c~~~., Ii9ix~ois.. '!'elc, r~i.9,j 5'~~-$.~9~.




                                                                                                                                                  ~ x       :~
                                                                                   _~;~                                                                     ~~


 7




                                                                                              .~
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 47 of 50 Page ID #:97



  1           187.   Dr. Abazari's right or privilege to a benefit, within a program or activity

  2   receiving federal financial assistance, by the "placement services for program

  3   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 4    20 USC §1094(a)(17).

  5          188.    Dr. Abazari's right or privilege to a benefit, within a program or activity

 6    receiving federal financial assistance, by the "placement services for program

  7   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 8    20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

 9           189.    Dr. Abazari's right or privilege to a benefit, within a program or activity

10    receiving federal financial assistance, by the "placement services for program

11    completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

12    20 USC §1094(a)(21).

13           190.    Dr. Abazari's right or privilege to a benefit, within a program or activity

14    receiving federal financial assistance, by the "placement services for program

15    completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

16    20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7).

17           191.    Dr. Abazari's right or privilege to a benefit, within a program or activity

18    receiving federal financial assistance, by the "placement services for program

19    completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

20    20 USC §1092(a)(1)(J), pursuant to 20 USC §1094(a)(7).

21           192.    Dr. Abazari's right or privilege to a benefit, within a program or activity

22    receiving federal financial assistance, by the "placement services for program




                                                  97
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 48 of 50 Page ID #:98



  1   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

  2   20 USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7).

 3            193.   Dr. Abazari's right or privilege to a benefit, within a program or activity

 4    receiving federal financial assistance, by the "placement services for program

 5    completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 6    20 USC §1094(a)(1).

 7           194.    Dr. Abazari's right or privilege to a benefit, within a program or activity

 8    receiving federal financial assistance, by the "placement services for program

 9    completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

10    20 USC §1094(a)(17).

11           195.    In the clear and present fact of the DOE's own admissions within the

12    IPEDS records and CIP Code 51.2101, the State of Illinois knowingly and willingly holds

13    or sells Dr. Abazari into involuntary servitude by endorsing Navient's unlawful actions in

14    forcing Dr. Abazari into a duty to perform "service[e his] student loan debt" through the

15    means of none "place[ment] in a CPME approved residency program," for loans under

16    the direction, benefit, and control of Navient and DOE,to satisfy his $272, 834.09

17    student loan debt, despite numerous mandates set forth or in accordance with 20 USC

18    §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20

19    USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant

20    to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7);

21    20 USC §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

22           196.    In every possible manner herein alleged, the State of Illinois sought to

23    capitalize on Dr. Abazari's weakened physical condition, in calculated and coordinated




                                                 .;
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 49 of 50 Page ID #:99



  1   attacks, to increase physiological harm, and to overpower Dr. Abazari objections, using

  2   force and inducing emotional submission—through a psychological state of learned

  3   helplessness:




 4

 5    (Left—On or around February 7, 2016) (Right—On or around November 14-2010)

 6                                     CAUSE OF ACTION 7:

 7                         (WIRE FRAUD 18 U.S.C. §1341—RFUMS)

 8           197.     Dr. Abazari repeats and realleges each and every allegation contained in

 9    paragraphs 1 through 196 as if fully set forth herein.

10           198.     RFUMS acted with a scheme and plan to defraud Dr. Abazari of Federal

11    Stafford Subsidized, Federal Stafford Unsubsidized, Federal Grad Plus loan monies by

12    making false guarantees that "100% of graduates will be placed in a CPME approved

13    residency program" and "Graduates will be capable of servicing their student loan debt."

14           199.     RFUMS transmitted to students through the use of interstate wire

15    communications,from the period of 2008-2012, through 16 of its faculty members, on at

16    least 6 separate occasions, express statements of"100% of graduates will be placed in a

17    CPME approved residency program," despite statutory mandates under 20 USC

18    §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20

19    USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant




                                                  ..
Case 8:19-cv-01290-DMG-FFM Document 1-1 Filed 06/27/19 Page 50 of 50 Page ID #:100



  1   to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7);

  2   20 USC §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

  3          200.   As noted within two screen shots of Defendant RFUMS Applied

  4   Biomechanics Clinical Capstone syllabus, taught by Dr. Beth Jarrett, Dr. David Kibrit,

  5   Mr. Ryan Cruz, Dr. Neil Horsley, Mr. Steve Kim, and Dr. Bijan Najafi, transmitted to

  6   students through the use of interstate wire communications, Defendant RFUMS makes

  7   the false statement "100°Io of graduates will be placed in a CPME approved residency

  8   program" through the use of interstate wire transmissions:




                                                100
